Exhibit 10(k)(xi)


SIXTH AMENDMENT TO NOTE AGREEMENT

     SIXTH AMENDMENT TO NOTE AGREEMENT AND AMENDMENT TO NOTES, dated as of
September 17, 2010 (this “Amendment”), among ALBANY INTERNATIONAL CORP., a
Delaware corporation (the “Company”), the Guarantors (as defined in the Original
Agreement referred to below), and The Prudential Insurance Company of America
(“Prudential”) and the several Purchasers (as defined in the Original Agreement
referred to below) (together with Prudential, individually, a “Purchaser”, and
collectively, “Purchasers”).

W I T N E S S E T H:

     WHEREAS, the Company and Guarantors party thereto and the Purchasers are
parties to that certain Note Agreement and Guaranty, dated as of October 25,
2005 (as the same has heretofore been amended pursuant to the First, Second,
Third, Fourth and Fifth Amendments thereto, the “Original Agreement”);

     WHEREAS, in connection with the recent execution and delivery of the
Five-Year Revolving Credit Facility Agreement, dated as of July 16, 2010 among
the Company, various subsidiaries of the Company, JP Morgan Chase Bank N.A. and
the other parties thereto (the “New Bank Credit Agreement”), the Company has
requested the further amendment of certain provisions of the Original Agreement
(as defined in the Original Agreement), and the Purchasers have indicated
willingness to agree to such amendments subject to certain limitations and
conditions, as provided for herein; and

     WHEREAS, the parties desire to reflect such amendments by amending and
restating the Original Agreement in its entirety (the amended and restated
agreement, which is in the form attached hereto, is herein referred to as the
“Amended and Restated Agreement”);

     NOW THEREFORE, in consideration of the premises, the mutual covenants and
the agreements hereinafter set forth and other good and valuable consideration,
the parties hereto hereby agree that on the Amendment Effective Date, as defined
herein, the following will apply:

     1. Definitions. Unless otherwise defined herein, terms defined in the
Original Agreement are used herein as therein defined.

     2. Effectiveness of Amended and Restated Agreement. Subject to the
occurrence of the Amendment Effective Date, (1) the Original Agreement will
apply in connection with the Notes up to (but excluding) July 16, 2010, (2) the
Amended and Restated Agreement will apply in connection with the Notes from and
after July 16, 2010, and (3) with respect to the period from and after July 16,
2010, all references to the Original Agreement in the Notes, the AI Guaranty
Agreement and the Indemnity, Subrogation and Contribution Agreement shall be
deemed to refer to the Amended and Restated Agreement, as the same may hereafter
be amended, supplemented or otherwise modified from time to time.

     3. Representations and Warranties. Each of the Company and each other
Guarantor hereby

--------------------------------------------------------------------------------




     (a) Other than such representations expressly given as of a specific date,
repeats and confirms to the Purchasers that each of the representations and
warranties made by the Company and each other Guarantor pursuant to the Amended
and Restated Agreement are true and correct as of the Amendment Effective Date,
and that each of such representations and warranties are hereby incorporated
herein (as though set forth herein) in their entirety as of such date; and

     (b) Further represents and warrants as of the Amendment Effective Date
that:

>      (i) No Default. No Default or Event of Default shall have occurred and be
> continuing on such date after giving effect to this Amendment;
> 
>      (ii) Power of Authority. Each such Person has the corporate or equivalent
> power to execute and deliver this Amendment, and to perform the provisions
> hereof, and this Amendment has been duly authorized by all necessary corporate
> or equivalent action on the part of each such Person;
> 
>      (iii) Due Execution. This Amendment has been duly executed and delivered
> by such Person and constitutes such Person’s legal, valid and binding
> obligation, enforceable in accordance with its terms, except as such
> enforceability may be limited (x) by general principals of equity and
> conflicts of laws or (y) by bankruptcy, reorganization, insolvency, moratorium
> or other laws of general application relating to or affecting the enforcement
> of creditors’ rights.
> 
>      (iv) No Consent’s Required. No consent, approval, authorization or order
> of, or filing, registration or qualification with, any court or Governmental
> Authority or third party is required in connection with the execution,
> delivery or performance by such Person of this Amendment;
> 
>      (v) Acknowledgment of Obligation: Waiver of Claims. It has no defenses,
> offsets or counterclaims against any of its obligations under and in respect
> to the Notes or the AI Guaranty Agreement and that all amounts outstanding
> under and in respect of the Notes and the Original Agreement are owing to
> holders of the Notes without defense, offset or counterclaim; and
> 
>      (vi) New Bank Credit Agreement. There have been no amendments to the New
> Bank Credit Agreement.

     4. Acknowledgements and Consent of Guarantors. Each Guarantor hereby
acknowledges that it has reviewed the terms and provisions of the Original
Agreement, the Notes, the AI Guaranty Agreement, this Amendment and the Amended
and Restated Agreement and consents to the amendment to the Original Agreement
and the Notes effected pursuant to this Amendment. Each Guarantor confirms that
they will continue to guarantee the obligations to the fullest extent in
accordance with the AI Guaranty Agreement and acknowledges and agrees that: (a)
the AI Guaranty Agreement shall continue in full force and effect and that its
obligations thereunder shall be valid and enforceable and shall not be impaired
or limited by the execution or effectiveness of this Amendment and (b)(i)
notwithstanding, the conditions to effectiveness hereof, such Guarantor is not
required by the terms of the Original Agreement, the Notes, the AI

2

--------------------------------------------------------------------------------




Guaranty Agreement or the Amended and Restated Agreement to consent to the
amendments to the Original Agreement effected pursuant to this Amendment; and
(ii) nothing in Original Agreement, the Notes, AI Guaranty Agreement or the
Amended and Restated Agreement shall be deemed to require the consent of any
such Guarantor to any future amendments to the Amended and Restated Agreement.

     5. Conditions Precedent. This Amendment shall become effective as of the
first date on which the conditions precedent set forth below shall have been
fulfilled (the “Amendment Effective Date”), and Prudential agrees promptly to
confirm the occurrence of the Amendment Effective Date after such conditions
have been fulfilled:

>      (a) the Purchasers shall have received counterparts of this Amendment,
> executed and delivered by a duly authorized officer of the Company and each of
> the Guarantors;
> 
>      (b) the representations and warranties contained in Section 3 above shall
> be true and correct in all material respects on and as of the Amendment
> Effective Date, as if made on and as of the Amendment Effective Date and there
> shall exist on the Amendment Effective Date no Event of Default or Default;
> 
>      (c) the Company shall have paid all outstanding costs, expenses and fees
> of the Purchasers (including reasonable attorneys fees and expenses of Bingham
> McCutchen LLP) incurred in connection with the documentation of this Amendment
> (including a reasonable estimate of post-closing fees and expenses) to the
> extent invoiced (this provision shall not be construed to limit the
> obligations of the Company under Paragraph 12B of the Note Agreement);
> 
>      (d) each Purchaser shall have received an opinion, dated the Amendment
> Effective Date, from Charles J. Silva, Jr., Vice President- General Counsel of
> the Company addressing, among other things, the enforceability of this
> Amendment, and the Note Agreements and the Notes, in each case as amended, and
> otherwise in form and substance satisfactory to the Purchasers;
> 
>      (e) the Company and each other Guarantor shall have made all requests,
> filings, and registrations with, and obtained all consents and approvals from,
> the relevant national, state, local or foreign jurisdiction(s), or any
> administrative, legal or regulatory body or agency thereof, that are necessary
> for the Company and each Guarantor in connection with this Amendment and any
> and all other documents relating thereto; and
> 
>      (f) the Purchasers shall have received such additional documents or
> certificates with respect to legal matters or corporate or other proceeding
> related to the transactions contemplated hereby as may be reasonable requested
> by the Purchasers.

     6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

3

--------------------------------------------------------------------------------




     7. No Other Amendments: Confirmation. Except as expressly amended, modified
and supplemented hereby, the terms, provisions and conditions of the Original
Agreement, the Notes, the AI Guaranty Agreement and the agreements and
instruments relating thereto are and shall remain unchanged and in full force
and effect and are hereby ratified and confirmed in all respects.

     8. Headings. The headings of sections of this Amendment are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement.

     9. Counterparts. This Amendment may be executed in any number of
counterparts by the parties hereto, each of which counterparts when so executed
shall be an original, but all counterparts taken together shall constitute one
and the same instrument.

[Remainder of page intentionally left blank. Signature pages follow.]

4

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

      ALBANY INTERNATIONAL CORP.               By: /s/ John B. Cozzolino    

--------------------------------------------------------------------------------

  Name: John B. Cozzolino   Title: Vice President - Treasurer              
ALBANY INTERNATIONAL HOLDINGS TWO,   INC., as a Guarantor         By: /s/
Charles J. Silva, Jr.    

--------------------------------------------------------------------------------

  Name: Charles J. Silva, Jr.   Title: Vice President               ALBANY
ENGINEERED COMPOSITES, INC.   (formerly known as ALBANY INTERNATIONAL  
TECHNIWEAVE, INC.), as a Guarantor         By: /s/ Charles J. Silva, Jr.    

--------------------------------------------------------------------------------

  Name: Charles J. Silva, Jr.   Title: Secretary and Assistant Treasurer        
      ALBANY INTERNATIONAL RESEARCH CO.,   as a Guarantor         By: /s/
Charles J. Silva, Jr.    

--------------------------------------------------------------------------------

  Name: Charles J. Silva, Jr.   Title: Vice President               GESCHMAY
CORP. as a Guarantor         By: /s/ Charles J. Silva, Jr.    

--------------------------------------------------------------------------------

  Name: Charles J. Silva, Jr.   Title: Vice President


--------------------------------------------------------------------------------




    BRANDON DRYING FABRICS, INC., as a   Guarantor         By: /s/ Charles J.
Silva, Jr.    

--------------------------------------------------------------------------------

  Name: Charles J. Silva, Jr.   Title: Vice President               GESCHMAY WET
FELTS, INC., as a Guarantor         By: /s/ Charles J. Silva, Jr.    

--------------------------------------------------------------------------------

  Name: Charles J. Silva, Jr.   Title: Vice President               GESCHMAY
FORMING FABRICS CORP., as a   Guarantor         By: /s/ Charles J. Silva, Jr.  
 

--------------------------------------------------------------------------------

  Name: Charles J. Silva, Jr.   Title: Vice President


--------------------------------------------------------------------------------




The foregoing Amendment is hereby accepted as of the date first above written.  
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA     By: /s/ Eric R. Seward

--------------------------------------------------------------------------------

Name: Eric R. Seward Title: Vice President     GIBRALTAR LIFE INSURANCE CO.,
LTD. By:    Prudential Investment Management (Japan),   Inc., as Investment
Manager   By:    Prudential Investment Management, Inc.,     as Sub-Adviser    
  By: /s/ Eric R. Seward  

--------------------------------------------------------------------------------

  Name: Eric R. Seward   Title: Vice President     THE PRUDENTIAL LIFE INSURANCE
COMPANY, LTD. By: Prudential Investment Management (Japan),   Inc., as
Investment Manager   By: Prudential Investment Management, Inc.,     as
Sub-Adviser       By: /s/ Eric R. Seward  

--------------------------------------------------------------------------------

  Name: Eric R. Seward   Title: Vice President     SECURITY BENEFIT LIFE
INSURANCE COMPANY, INC. By: Prudential Private Placement Investors, L.P.   (as
Investment Advisor)   By: Prudential Private Placement Investors, Inc.     (as
its General Partner)       By: /s/ Eric R. Seward  

--------------------------------------------------------------------------------

  Name: Eric R. Seward   Title: Vice President


--------------------------------------------------------------------------------



[This document is the Amended and Restated Agreement referenced in, and attached
to, the
Sixth Amendment to Note Agreement, dated as of September 17, 2010]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ALBANY INTERNATIONAL CORP.
AND CERTAIN SUBSIDIARIES PARTY HERETO
AS
GUARANTORS

$150,000,000

6.84% SENIOR NOTES DUE OCTOBER 25, 2017

--------------------------------------------------------------------------------

AMENDED AND RESTATED
NOTE AGREEMENT
AND
GUARANTY

--------------------------------------------------------------------------------

Dated as of October 25, 2005,
as amended and restated as of July 16, 2010

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(Not Part of Agreement)

      Page  

--------------------------------------------------------------------------------

  1. AUTHORIZATION OF ISSUE OF NOTES 1     2. PURCHASE AND SALE OF NOTES 2    
3. CONDITIONS OF CLOSING 2   3A. Execution and Delivery of Documents 2     3B.
Opinion of Purchaser’s Special Counsel 3     3C. Purchase Permitted By
Applicable Laws 3     3D. Payment of Fees 4     4. PREPAYMENTS 4     4A.
Required Prepayments 4     4B. Optional Prepayment With Yield-Maintenance Amount
4     4C. Notice of Optional Prepayment 4     4D. Prepayment in Connection with
a Pro Rata Prepayment Event 4     4E. Partial Payments Pro Rata 6     4F.
Retirement of Notes 6     5. AFFIRMATIVE COVENANTS 6     5A. Financial
Statements 6     5B. Information Required by Rule 144A 8     5C. Notices of
Material Events 8     5D. Inspection of Property; Books and Records 9     5E.
[Intentionally Omitted] 9     5F Covenant to Secure Note Equally 9     5G.
Maintenance of Properties; Compliance with Laws 10   5H. Insurance 10   5I.
ERISA 10   5J. Payment of Notes and Maintenance of Office 10   5K. Environmental
Laws 10   5L. Use of Proceeds 11   5M. Further Assurances 11   5N. Existence;
Conduct of Business 11   5O. Payment of Obligations 11   6. NEGATIVE COVENANTS
11   6A. Subsidiary Indebtedness 12   6B. Negative Pledge 12   6C.
Consolidations, Mergers and Sales of Assets 14


i

--------------------------------------------------------------------------------




  6D. Transactions with Affiliates 15   6E. Restricted Payments 15   6F.
Limitations on Sale-Leasebacks 16   6G. Investments, Loans, Advances, Guarantees
and Acquisitions 16   6H. Leverage Ratio 18   6I. Interest Coverage Ratio 18  
6J. Lines of Business 18   6K. Terrorism Sanctions Regulations 18   7. EVENTS OF
DEFAULT 18   7A. Acceleration 18   7B. Rescission of Acceleration 21   7C.
Notice of Acceleration or Rescission 22   7D. Other Remedies 22   8.
REPRESENTATIONS, COVENANTS AND WARRANTIES 22   8A. Organization; Authorization;
Enforceability 22   8B. Financial Statements 22   8C. Actions Pending 23   8D.
Outstanding Indebtedness 23   8E. Title to Properties 23   8F. Taxes 23   8G.
Conflicting Agreements and Other Matters 23   8H. Offering of Notes 24   8I. Use
of Proceeds 24   8J. ERISA 24   8K. Governmental Consent 25   8L. Compliance
with Laws 25   8M. Environmental Compliance 25   8N. Utility Company Status 25  
8O. Investment Company Status 25   8P. Rule 144A 26   8Q. Disclosure 26   8R.
Foreign Assets Control Regulations, Etc. 26   8S. Subsidiaries 26   8T. Solvency
26   9. REPRESENTATIONS OF THE PURCHASER 27   9A. Nature of Purchase 27   9B.
Source of Funds 27   10. AI GUARANTY AGREEMENT 28   10A. Guarantied Obligations
28   10B. Payments and Performance 29   10C. Releases 29


ii

--------------------------------------------------------------------------------




  10D. Waivers 30   10E. Marshaling 31   10F. Immediate Liability 32   10G.
Primary Obligations 32   10H. No Reduction or Defense 32   10I. Subordination 33
  10J. No Election 34   10K. Severability 34   10L. Appropriations 34   10M.
Other Enforcement Rights 34   10N. Invalid Payments 35   10O. No Waivers or
Election of Remedies; Expenses; etc. 35   10P. Restoration of Rights and
Remedies 35   10Q. No Setoff or Counterclaim 35   10R. Further Assurances 35  
10S. Survival 35   10T. Acknowledgment of Common Interests; etc. 36   10U.
Conversion of Currencies 36   11. DEFINITIONS; ACCOUNTING MATTERS 36   11A.
Yield-Maintenance Terms 36   11B. Other Terms 38   11C. Accounting and Legal
Principles, Terms and Determinations 49   12. MISCELLANEOUS 49   12A. Note
Payments 49   12B. Expenses 50   12C. Consent to Amendments 50   12D. Form,
Registration, Transfer and Exchange of Notes; Lost Notes 50   12E. Persons
Deemed Owners; Participations 51   12F. Survival of Representations and
Warranties; Entire Agreement 51   12G. Successors and Assigns 52   12H. Notices
52   12I. Payments Due on Non-Business Days 52   12J. Governing Law 52   12K.
Consent to Jurisdiction; Waiver of Immunities 52   12L. Severability 53   12M.
Descriptive Headings 53   12N. Counterparts 53   12O. Independence of Covenants
53   12P. Waiver Of Jury Trial 53   12Q. Independent Investigation 54


iii

--------------------------------------------------------------------------------




EXHIBITS

A Form Of Note B Form Of Guarantor Joinder C Form Of Opinion D Form Of
Indemnification, Subrogation and Contribution Agreement


SCHEDULES

1A Guarantors 6A Debt 6B Liens 6D Certain Affiliate Matters 6G Subsidiary
Information and Ownership 8C Litigation 8G Contractual Restrictions


iv

--------------------------------------------------------------------------------




ALBANY INTERNATIONAL CORP.
1373 Broadway
Albany, NY 12204

As of October 25, 2005
as amended and restated as of July 16, 2010

TO EACH OF THE PURCHASERS NAMED ON
THE ATTACHED PURCHASER SCHEDULE

Ladies and Gentlemen:

     The undersigned, ALBANY INTERNATIONAL CORP., a Delaware corporation (the
“Company”) hereby agrees with each Purchaser as follows:

     1. AUTHORIZATION OF ISSUE OF NOTES.

     (a) The Company has authorized the issue of its senior promissory notes in
the aggregate principal amount of $150,000,000, to be dated the date of issue
thereof, to mature October 25, 2017, to bear interest on the unpaid balance
thereof from the date thereof until the principal thereof shall have become due
and payable at the rate of 6.84% per annum and on overdue payments at the rate
specified therein, and to be substantially in the form of Exhibit A attached
hereto. The term “Notes” as used herein shall include each such senior
promissory note delivered pursuant to any provision of this Agreement and each
such senior promissory note delivered in substitution or exchange for any other
Note pursuant to any such provision.

     (b) To induce the Purchasers to enter into this Agreement, and to induce
them to purchase the Notes from the Company in accordance with the terms hereof,
the obligations of the Company hereunder and under the Notes are fully and
unconditionally guaranteed by the Guarantors, as provided in the AI Guaranty
Agreement. As of the Date of Closing, the Company owns the percentage of
outstanding shares of each Guarantor as set forth on Schedule 6G, and, as a
result, each Guarantor will receive a direct financial and economic benefit from
the indebtedness to be incurred by the Company.

--------------------------------------------------------------------------------




     2. PURCHASE AND SALE OF NOTES. The Company hereby agrees to sell to each
Purchaser and, subject to the terms and conditions herein set forth, each
Purchaser agrees to purchase from the Company, Notes in the aggregate principal
amount set forth opposite such Purchaser’s name on the Purchaser Schedule hereto
at 100% of such aggregate principal amount. The Company will deliver to each
Purchaser, at the offices of Prudential Capital Group at 1114 Avenue of the
Americas, 30th Floor, New York, NY 10036, one or more Notes registered in its
name, evidencing the aggregate principal amount of Notes to be purchased by such
Purchaser and in the denomination or denominations specified in the Purchaser
Schedule attached hereto, against payment of the purchase price thereof by
transfer of immediately available funds for credit to the Company’s account
established at such bank as shall be identified in a written instruction of the
Company, delivered to each Purchaser not later than 1 Business Days prior to the
Date of Closing, which shall be October 25, 2005 or any other date on or before
October 31, 2005 upon which the parties hereto may mutually agree (herein called
the “Closing” or the "Date of Closing").

     3. CONDITIONS OF CLOSING. The obligation of each Purchaser to purchase and
pay for the Notes to be purchased by it hereunder is subject to the
satisfaction, on or before the Date of Closing, of the following conditions:

     3A. Execution and Delivery of Documents. Such Purchaser shall have received
the following, each to be dated the Date of Closing unless otherwise indicated:

> (i) the Note(s) to be purchased by such Purchaser.
> 
> (ii) a favorable opinion of (a) Cleary Gottlieb Steen & Hamilton LLP, special
> counsel to the Company and Guarantors, satisfactory to each Purchaser and
> substantially in the form of Exhibit C-1 attached hereto and as to such other
> matters as a Purchaser may reasonably request and (b) Charles Silva, General
> Counsel of the Company, satisfactory to each Purchaser and substantially in
> the form of Exhibit C-2 attached hereto and as to such other matters as a
> Purchaser may reasonably request. The Company and Guarantors hereby direct
> each such counsel to deliver such opinion, agree that the issuance and sale of
> any Notes will constitute a reconfirmation of such direction, and understands
> and agrees that each Purchaser will and hereby is authorized to rely on such
> opinion.
> 
> (iii) the Certificate of Incorporation of the Company and each Guarantor, each
> certified as of a recent date by the Secretary of State (or equivalent
> official) of the jurisdiction of each such Person’s organization or
> incorporation.
> 
> (iv) the Bylaws of the Company and each Guarantor certified by their
> respective Secretaries.
> 
> (v) an incumbency certificate signed by the Secretary or an Assistant
> Secretary and one other officer of the Company and each Guarantor certifying
> as to the names, titles and true signatures of the officers of the Company or
> each Guarantor authorized to sign this Agreement and the Notes, or the AI
> Guaranty Agreement and the Indemnity, Subrogation

2

--------------------------------------------------------------------------------




> and Contribution Agreement (as the case may be), and the other documents to be
> delivered hereunder.
> 
> (vi) a certificate of the Secretary of the Company and each Guarantor (A)
> attaching resolutions of the Board of Directors of such Person evidencing
> approval of the transactions contemplated by this Agreement and the issuance
> of the Notes, or the AI Guaranty Agreement and the Indemnity, Subrogation and
> Contribution Agreement (as the case may be), and the execution, delivery and
> performance thereof, and authorizing certain officers to execute and deliver
> the same, and certifying that such resolutions were duly and validly adopted
> and have not since been amended, revoked or rescinded, and (B) certifying that
> no dissolution or liquidation proceedings as to the Company or such Guarantor
> have been commenced or are contemplated.
> 
> (vii) an Officer’s Certificate on behalf of t the Company and each Guarantor
> certifying that (A) the representations and warranties contained in Paragraph
> 8 shall be true on and as of the Date of Closing, except to the extent of
> changes caused by the transactions herein contemplated and (B) there shall
> exist on the Date of Closing no Event of Default or Default.
> 
> (viii) corporate and tax good standing certificates as to the Company and each
> Guarantor, from their respective jurisdiction of organization or
> incorporation.
> 
> (ix) Certified copies of Requests for Information or Copies (Form UCC 11) or
> equivalent reports listing all effective financing statements which name the
> Company or any Guarantor (under its present name and previous names) as debtor
> and which are filed in the offices of the Secretaries of State (or equivalent
> official) of their respective jurisdiction of organization or incorporation,
> together with copies of such financing statements.
> 
> (x) such additional documents or certificates with respect to such legal
> matters or corporate or other proceedings related to the transactions
> contemplated hereby as may be reasonably requested by such Purchaser.

     3B. Opinion of Purchaser’s Special Counsel. Such Purchaser shall have
received from special counsel for it in connection with this transaction, a
favorable opinion satisfactory to such Purchaser as to such matters incident to
the matters herein contemplated, as it may reasonably request.

     3C. Purchase Permitted By Applicable Laws. The purchase of and payment for
the Notes to be purchased by such Purchaser on the Date of Closing on the terms
and conditions herein provided (including the use of the proceeds of such Notes
by the Company) shall not violate any applicable law or governmental regulation
(including, without limitation, Section 5 of the Securities Act or Regulation T,
U or X of the Board of Governors of the Federal Reserve System) and shall not
subject such Purchaser to any tax, penalty or liability under or pursuant to any
applicable law or regulation.

3

--------------------------------------------------------------------------------




     3D. Payment of Fees. The Company shall have paid to the Purchasers their
pro rata shares of a structuring fee in the aggregate amount of $30,000.

     4. PREPAYMENTS. The Notes shall be subject to prepayment with respect to
the required prepayments specified in Paragraph 4A and the optional prepayments
permitted by Paragraph 4B.

     4A. Required Prepayments. Until the Notes shall be paid in full, the
Company shall apply to the prepayment of the Notes, without Yield-Maintenance
Amount, the sum of $50,000,000 on October 25 in each of the years 2013 and 2015,
inclusive, and such principal amounts of the Notes, together with interest
thereon to the prepayment dates, shall become due on such prepayment dates;
provided that upon any partial prepayment of the Notes pursuant to Paragraph 4B
or purchase of the Notes pursuant to Paragraph 4E, the principal amount of each
required prepayment of the Notes becoming due under this Paragraph 4A on and
after the date of such prepayment or purchase shall be reduced in the same
proportion as the aggregate unpaid principal amount of the Notes is reduced as a
result of such prepayment or purchase. The remaining principal amount of the
Notes, together with interest accrued thereon, shall become due on the maturity
date of the Notes.

     4B. Optional Prepayment With Yield-Maintenance Amount. The Notes shall be
subject to prepayment, in whole at any time or from time to time in part (in
multiples of $1,000,000 and integral multiples of $100,000 in excess thereof) at
the option of the Company, at 100% of the principal amount so prepaid plus
interest thereon to the prepayment date and the Yield-Maintenance Amount, if
any, with respect to each Note. Any partial prepayment of the Notes pursuant to
this Paragraph 4B shall be applied in satisfaction of required payments of
principal on a pro rata basis.

     4C. Notice of Optional Prepayment. The Company shall give the holder of
each Note irrevocable written notice of any prepayment pursuant to Paragraph 4B
not less than 5 Business Days prior to the prepayment date, specifying such
prepayment date and the principal amount of the Notes, and of the Notes held by
such holder, to be prepaid on such date and stating that such prepayment is to
be made pursuant to Paragraph 4B. Notice of prepayment having been given as
aforesaid, the principal amount of the Notes specified in such notice, together
with interest thereon to the prepayment date and together with the
Yield-Maintenance Amount, if any, with respect thereto, shall become due and
payable by the Company on such prepayment date. The Company shall, on or before
the day on which it gives written notice of any prepayment pursuant to Paragraph
4B, give telephonic notice of the principal amount of the Notes to be prepaid
and the prepayment date to each holder which shall have designated a recipient
of such notices in the Purchaser Schedule attached hereto or by notice in
writing to the Company.

     4D. Prepayment in Connection with a Pro Rata Prepayment Event. (a) The
Company will, at least 10 Business Days prior to any Pro Rata Prepayment Event,
give written notice of such Pro Rata Prepayment Event to each holder of Notes.
Such notice shall contain and constitute an offer to make a Pro Rata Prepayment,
as described in clause (b) below.

4

--------------------------------------------------------------------------------




     (b) The offer contemplated by clause (a) above shall be an irrevocable
offer to make a Pro Rata Prepayment on a date specified in such offer (the
“Proposed Prepayment Date”) not less than thirty (30) days and not more than
sixty (60) days after the date of the applicable Pro Rata Prepayment Event. Each
such notice shall specify such date, the aggregate principal amount of the Notes
to be prepaid on such date, the principal amount of each Note held by such
holder to be prepaid, and the interest to be paid on the prepayment date with
respect to such principal amount being prepaid.

     (c) A holder of Notes may accept the offer to prepay made pursuant to this
Paragraph 4D by causing a notice of such acceptance with respect thereto to be
delivered to the Company not later than the 5th Business Day following the date
of such holder’s receipt of the applicable offer. A failure by a holder of the
Notes to timely respond to an offer to prepay made pursuant to this paragraph
shall be deemed to constitute an irrevocable rejection of such offer by such
holder.

     (d) Prepayment of the Notes to be prepaid pursuant to this Paragraph 4D
shall be at 100% of the principal amount of such Notes, together with interest
on such Notes accrued to the date of prepayment (and without any
Yield-Maintenance Amount). The prepayment shall be made on the Proposed
Prepayment Date.

     (e) Each offer to prepay the Notes pursuant to this paragraph shall be
accompanied by an Officer’s Certificate and dated the date of such offer,
specifying:

>      (i) in reasonable detail, the nature and date or proposed date of the Pro
> Rata Prepayment Event to which it relates;
> 
>      (ii) the Proposed Prepayment Date;
> 
>      (ii) that such offer is made pursuant to this paragraph;
> 
>      (iii) the principal amount of each Note offered to be prepaid;
> 
>      (iv) the last date upon which the offer can be accepted or rejected, and
> setting forth the consequences of failing to provide an acceptance or
> rejection, as provided in clause (c) of this paragraph; and
> 
>      (v) the interest that would be due on each Note offered to be prepaid,
> accrued to the Proposed Prepayment Date.

     (f) Notwithstanding the foregoing, if the Company gives advance notice of a
Pro Rata Prepayment Event which does not actually occur for any reason and such
non-occurrence is not in violation of the applicable terms of the Revolving
Credit Agreement (including, without limitation, the abandonment by the Company
or a Subsidiary of the applicable sale, transfer or other disposition of
property, or abandonment of the incurrence of Indebtedness, which was
anticipated to trigger such Pro Rata Prepayment Event), then, the Company shall
deliver to each Significant Holder a notice to such effect not later than 10
Business Days prior to applicable Proposed Prepayment Date, including a
certification from a Financial Officer that such Pro Rata

5

--------------------------------------------------------------------------------




Prepayment Event will not occur and that such non-occurrence is not in violation
of the terms of the Revolving Credit Agreement and has not been postponed or
re-scheduled, and upon timely receipt of such notice and certification, no Pro
Rata Prepayment shall be required in respect of such cancelled Pro Rata
Prepayment Event pursuant to this Paragraph 4D.

     (g) Any partial prepayment of the Notes pursuant to this Paragraph 4D will
be applied in satisfaction of required payments of principal on a pro rata
basis.

     4E. Partial Payments Pro Rata. Upon any partial prepayment of the Notes
pursuant to Paragraph 4A, 4B or 4D, the principal amount so prepaid shall be
allocated to all Notes at the time outstanding in proportion to the respective
outstanding principal amounts thereof.

     4F. Retirement of Notes. The Company shall not, and shall not permit the
Subsidiaries or their Affiliates to, prepay or otherwise retire in whole or in
part prior to their stated final maturity (other than by prepayment pursuant to
Paragraph 4A, 4B or 4D or upon acceleration of such final maturity pursuant to
Paragraph 7A), or purchase or otherwise acquire, directly or indirectly, Notes
held by any holder unless the Company, its Subsidiaries or its Affiliates shall
have offered to prepay or otherwise retire or purchase or otherwise acquire, as
the case may be, the same proportion of the aggregate principal amount of Notes
held by each other holder of Notes at the time outstanding upon the same terms
and conditions. Any Notes so prepaid or otherwise retired or purchased or
otherwise acquired by the Company or any Subsidiaries or Affiliates shall not be
deemed to be outstanding for any purpose under this Agreement.

     5. AFFIRMATIVE COVENANTS. So long as any Note or amount owing under this
Agreement shall remain unpaid, the Company covenants and agrees that:

     5A. Financial Statements. The Company will deliver to each Significant
Holder in duplicate:

>      (i) no later than the earlier of (i) 10 days after the date that the
> Company is required to file a report on Form 10-Q with the Securities and
> Exchange Commission in compliance with the reporting requirements of Section
> 13 or 15(d) of the Securities Exchange Act of 1934, as amended (whether or not
> the Company is so subject to such reporting requirements), and (ii) 45 days
> after the end of each of the first three fiscal quarters of each fiscal year
> of the Company, its consolidated balance sheet and related statements of
> income, retained earnings and cash flows as of the end of and for such fiscal
> quarter and the then elapsed portion of the fiscal year, setting forth in each
> case in comparative form the figures for the corresponding period or periods
> of (or, in the case of the balance sheet, as of the end of) the previous
> fiscal year, all certified by one of its Financial Officers as presenting
> fairly in all material respects the financial condition and results of
> operations of the Company and its Consolidated Subsidiaries on a consolidated
> basis in accordance with GAAP, subject to normal year-end audit adjustments
> and the absence of footnotes;

6

--------------------------------------------------------------------------------




>      (ii) no later than the earlier of (i) 10 days after the date that the
> Company is required to file a report on Form 10-K with the Securities and
> Exchange Commission in compliance with the reporting requirements of Section
> 13 or 15(d) of the Securities Exchange Act of 1934, as amended (whether or not
> the Company is so subject to such reporting requirements), and (ii) 90 days
> after the end of each fiscal year of the Company, its audited consolidated
> balance sheet and related statements of income, retained earnings and cash
> flows as of the end of and for such year, setting forth in each case in
> comparative form the figures for the previous fiscal year, all reported on by
> PricewaterhouseCoopers LLP or other independent public accountants of
> recognized national standing (without a “going concern” or like qualification
> or exception and without any qualification or exception as to the scope of
> such audit) to the effect that such consolidated financial statements present
> fairly in all material respects the financial condition and results of
> operations of the Company and its Consolidated Subsidiaries on a consolidated
> basis in accordance with GAAP (the Purchasers acknowledge and accept the
> corrections to the Company’s fourth quarter 2009 financial statements
> heretofore disclosed by the Company);
> 
>      (iii) promptly after the same become publicly available, copies of all
> periodic and other reports, proxy statements and other materials filed by the
> Company or any Subsidiary with the Securities and Exchange Commission, or any
> Governmental Authority succeeding to any or all of the functions of said
> Securities and Exchange Commission, or with any national securities exchange,
> or distributed by the Company to its shareholders generally, as the case may
> be;
> 
>      (iv) by each date by which the Company is required to deliver financial
> statements under clause (i) or (ii) above, a certificate of a Financial
> Officer of the Company (a) certifying as to whether a Default has occurred
> and, if a Default has occurred, specifying the details thereof and any action
> taken or proposed to be taken with respect thereto, (b) setting forth
> reasonably detailed calculations demonstrating compliance with Paragraphs 6A,
> 6E, 6H and 6I hereof and (c) stating whether any change in GAAP or in the
> application thereof has occurred since the date of the Company’s audited
> financial statements referred to in Paragraph 8B and, if any such change has
> occurred, specifying the effect of such change on the financial statements
> accompanying such certificate;
> 
>      (v) by each date by which the Company is required to deliver financial
> statements under clause (ii) above, a certificate of the accounting firm that
> reported on such financial statements stating whether they obtained knowledge
> during the course of their examination of such financial statements of any
> Default or Event of Default (which certificate may be limited to the extent
> required by accounting rules or guidelines);
> 
>      (vi) promptly after the same become publicly available, copies of all
> periodic and other reports, proxy statements and other materials filed by the
> Company or any Subsidiary with the Securities and Exchange Commission, or any
> Governmental Authority succeeding to any or all of the functions of said
> Commission, or with any

7

--------------------------------------------------------------------------------




> national securities exchange, or distributed by the Company to its
> shareholders generally, as the case may be;
> 
>      (vii) promptly upon receipt thereof, a copy of the report submitted to
> the Company by independent accountants in connection with the regular annual
> audit made by them of the annual financial statements of the Company; and
> 
>      (viii) promptly following any request therefor, such other information
> regarding the operations, business affairs and financial condition of the
> Company or any Subsidiary, or compliance with the terms of any Transaction
> Document, as any Significant Holder may reasonably request.

Financial statements required to be delivered pursuant to clauses (i) or (ii) of
this Paragraph 5A shall be deemed to have been delivered if (i) such financial
statements, or one or more annual or quarterly reports containing such financial
statements, shall have been filed with the Securities and Exchange Commission
and shall be available on the website of the SEC at http://www.sec.gov and (ii)
the Company shall have notified each Significant Holder of such filing.

     5B. Information Required by Rule 144A. The Company will, upon the request
of the holder of any Note, provide such holder, and any qualified institutional
buyer designated by such holder, such financial and other information as such
holder may reasonably determine to be necessary in order to permit compliance
with the information requirements of Rule 144A under the Securities Act in
connection with the resale of Notes, except at such times as the Company is
subject to the reporting requirements of section 13 or 15(d) of the Exchange
Act. For the purpose of this Paragraph 5B, the term “qualified institutional
buyer” shall have the meaning specified in Rule 144A under the Securities Act.

     5C. Notices of Material Events. If, to the knowledge of any Financial
Officer or other executive officer of Company, any of the following events has
occurred:

> (a) any Default or Event of Default;
> 
> (b) the filing or commencement of any action, suit or proceeding by or before
> any arbitrator or Governmental Authority against or affecting the Company or
> any Affiliate thereof that, if adversely determined, could reasonably be
> expected to result in a Material Adverse Effect;
> 
> (c) any ERISA Event (as defined in the Revolving Credit Agreement) that, alone
> or together with any other ERISA Events (as defined in the Revolving Credit
> Agreement) that have occurred, could reasonably be expected to result in
> liability of the Company or its Subsidiaries in an aggregate amount exceeding
> $20,000,000; or
> 
> (d) any other development that results in, or could reasonably be expected to
> result in,

8

--------------------------------------------------------------------------------




> a Material Adverse Effect;

then the Company will furnish to each holder of the Notes prompt written notice
of such occurrence. Each notice delivered under this paragraph shall be
accompanied by a statement of a Financial Officer setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

     5D. Inspection of Property; Books and Records. (a) The Company will
maintain or cause to be maintained the books of record and account of the
Company and each Guarantor and other Consolidated Subsidiary, in good order in
accordance with sound business practice so as to permit its financial statements
to be prepared in accordance with generally accepted accounting principles.

     (b) The Company will permit any Person designated by any holder of Notes in
writing, at such holder’s expense (or, if an Event of Default does exist, at the
Company’s expense), to visit and inspect any of the properties of and to examine
the corporate books and financial records of the Company and make copies thereof
or extracts therefrom and to discuss the affairs, finances and accounts of the
Company with its principal officers and its independent public accountants, all
at such reasonable times and as often as such holder may reasonably request;
provided that nothing in this paragraph shall require the Company or any
Guarantor to disclose any confidential or proprietary information constituting
trade secrets.

     (c) With the consent of the Company (which consent will not be unreasonably
withheld) or, if an Event of Default has occurred and is continuing, without the
requirement of any such consent, the Company will permit any Person designated
by any holder of Notes in writing, at such holder’s expense (or, if an Event of
Default does exist, at the Company’s expense), to visit and inspect any of the
properties of and to examine the corporate books and financial records of any
Guarantor or other Consolidated Subsidiary and make copies thereof or extracts
therefrom and to discuss the affairs, finances and accounts of such Guarantor or
other Consolidated Subsidiary with its and the Company’s principal officers and
the Company’s independent public accountants, all at such reasonable times and
as often as such holder may reasonably request; provided that nothing in this
paragraph shall require the Company or any Guarantor to disclose any
confidential or proprietary information constituting trade secrets.

     5E. [INTENTIONALLY OMITTED]

     5F Covenant to Secure Note Equally. The Company covenants that, if it or
any Subsidiary shall create or assume any Lien upon any of their property or
assets, whether now owned or hereafter acquired, other than Liens permitted by
the provisions of Paragraph 6B (unless prior written consent to the creation or
assumption thereof shall have been obtained pursuant to Paragraph 12C), the
Company will make or cause to be made effective provision whereby the Notes will
be secured by such Lien equally and ratably with any and all other Indebtedness
thereby secured so long as any such other Indebtedness shall be so secured;
provided that the creation and maintenance of such equal and ratable Lien shall
not in any way limit or modify the right of the holders of the Notes to enforce
the provisions of Paragraph 6B.

9

--------------------------------------------------------------------------------




Notwithstanding the foregoing, at no time shall the Company, any Guarantor or
any other Subsidiary create or assume any Lien upon any of their property or
assets, whether now owned or hereafter acquired, securing any obligations in
respect of the Revolving Credit Agreement (other than those permitted by the
provisions of clause (k) of Paragraph 6B).

     5G. Maintenance of Properties; Compliance with Laws. The Company will, and
will cause each Subsidiary to, (i) keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted; except for such cases of non-compliance that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect; and (ii) comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it, its operations or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

     5H. Insurance. The Company will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies, insurance
(a) against such casualties, contingencies and risks (and with such risk
retentions), (b) of such types, and (c) in such amounts as shall be customary
for companies of established reputation engaged in the same or similar
businesses, and will furnish, and cause each Subsidiary to furnish, to the
Required Holders (upon request), information in reasonable detail as to the
insurance carried by it.

     5I. ERISA. (i) Compliance. The Company will, and will cause each ERISA
Affiliate to, at all times with respect to each Plan, make timely payments of
contributions required to meet not less than the minimum funding standard set
forth in ERISA or the Code with respect thereto and, with respect to each
Multiemployer Plan, make timely payment of contributions required to be paid
thereto as provided by Section 515 of ERISA and comply with all other provisions
of ERISA, except for such failures to make contributions and failures to comply
as would not have Material Adverse Effect.

          (ii) Non-US Pension Plans. The Company will, and will cause each
Subsidiary to, make all required payments in respect of funding any non-US
pension Plan applicable to such Person and otherwise fully comply with all
applicable laws, statutes, rules and regulations governing or affecting such
non-US pension Plan if the failure to make such payments or so comply could
reasonably be expected to have a Material Adverse Effect.

     5J. Payment of Notes and Maintenance of Office. The Company will punctually
pay, or cause to be paid, the principal and interest (and premium, if any) to
become due in respect of Notes according to the terms thereof and will maintain
an office at the address of the Company set forth in Paragraph 12H hereof where
notices, presentations and demands in respect hereof or the Notes may be made
upon it. Such office will be maintained at such address until such time as the
Company will notify the holders of the Notes of any change of location of such
office.

     5K. Environmental Laws. (i) The Company will, and will cause each
Subsidiary to, (a) comply with Environmental Laws applicable to it, and obtain,
comply with and maintain any and all Environmental Permits necessary for its
operation as conducted and as planned; and (b)

10

--------------------------------------------------------------------------------




take all reasonable efforts to ensure that all tenants, subtenants, contractors,
subcontractors and invitees comply with all Environmental Laws, and obtain,
comply with and maintain any and all Environmental Permits applicable to any of
them insofar as any failure to so comply, obtain or maintain reasonably could be
expected to adversely affect the Company or any of its Subsidiaries. For
purposes of this Paragraph 5K, non-compliance shall be deemed not to constitute
a breach of this covenant provided that, upon learning of any actual or
suspected noncompliance, the Company shall promptly undertake or cause to be
undertaken reasonable efforts to achieve compliance, and provided further, that,
in any case, such noncompliance, and any other noncompliance with any
Environmental Law, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

     (ii) The Company will, and will cause each Subsidiary to, promptly comply
with all orders and directives of all Governmental Authorities regarding
Environmental Laws, other than such orders or directives as to which an appeal
has been timely and promptly taken in good faith, provided that no Default will
arise under this clause to the extent the failure to comply with any or all such
appealed orders or directives could not reasonably be expected to result in a
Material Adverse Effect.

     5L. Use of Proceeds. The Company will use the proceeds of the sale of the
Notes only to refinance Indebtedness under the Revolving Credit Agreement and
for general corporate purposes.

     5M. Further Assurances. The Company will, and will cause each Subsidiary
to, execute any and all further documents, agreements and instruments, and take
all further action that may be required under applicable law, or that the
Required Holders may reasonably request, in order that the Guaranty Requirement
shall be satisfied at all times.

     5N. Existence; Conduct of Business. The Company will, and will cause each
Subsidiary to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks and tradenames
material to the conduct of the business of the Company and Subsidiaries, taken
as a whole; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation, dissolution or other transaction permitted under
Paragraph 6C.

     5O. Payment of Obligations. The Company will, and will cause each
Subsidiary to, pay its Indebtedness and other obligations (including liabilities
in respect of any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority),
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and the Company or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP or (b) failure to
pay could not reasonably be expected to result in a Material Adverse Effect.

     6. NEGATIVE COVENANTS. So long as any Note or amount owing under this
Agreement shall remain unpaid, the Company covenants and agrees that:

11

--------------------------------------------------------------------------------




     6A. Subsidiary Indebtedness. The sum of (a) the total Indebtedness of all
Consolidated Subsidiaries (excluding (i) Indebtedness under this Agreement, (ii)
Indebtedness set forth on Schedule 6A, (iii) Indebtedness owed to the Company or
to a Subsidiary, (iv) reimbursement obligations in respect of undrawn letters of
credit incurred in the ordinary course of business, (v) Indebtedness of any
Guarantor and (vi) the Indebtedness of Chinese Subsidiaries in an aggregate
principal amount not to exceed the equivalent of $25,000,000) plus (b) the
consideration (other than any note of a Subsidiary that serves as a conduit in a
sale or financing transaction with respect to Receivables) directly or
indirectly received by any Consolidated Subsidiary from any Person (other than
the Company or a Subsidiary) for Receivables sold, which Receivables remain
uncollected at such time (other than delinquent Receivables sold for collection
in the ordinary course of business and not as part of a financing transaction),
will at no time exceed $100,000,000.

     6B. Negative Pledge. Neither the Company nor any Consolidated Subsidiary
will create, incur, assume or suffer to exist any Lien on any asset now owned or
hereafter acquired by it, except:

> (a) any Lien created under the Transaction Documents;
> 
> (b) Liens existing on the date hereof, securing Indebtedness outstanding on
> the date hereof and set forth on Schedule 6B;
> 
> (c) any Lien on any asset securing Indebtedness incurred or assumed for the
> purpose of financing all or any part of the cost of acquiring such asset,
> provided that such Lien attaches to such asset concurrently with or within 180
> days after the acquisition thereof;
> 
> (d) any Lien existing on any asset of any corporation at the time such
> corporation becomes a Consolidated Subsidiary, provided that (i) such Lien is
> not created in contemplation of or in connection with such corporation
> becoming a Consolidated Subsidiary, (ii) such Lien shall not apply to any
> other property or assets of the Company or any Subsidiary and (iii) such Lien
> shall secure only those obligations which it secures on the date such
> corporation becomes a Consolidated Subsidiary and extensions, renewals and
> replacements thereof that do not increase the outstanding principal amount
> thereof;
> 
> (e) any Lien on any asset of any corporation existing at the time such
> corporation is merged or consolidated with or into the Company or any
> Consolidated Subsidiary and not created in contemplation of such event;
> provided that such Lien shall not extend to other properties or assets of the
> Company or any Subsidiary and shall secure only those obligations which it
> secures on the date of such merger or consolidation and extensions, renewals
> and replacements thereof that do not increase the outstanding principal amount
> thereof;
> 
> (f) any Lien existing on any asset prior to the acquisition thereof by the
> Company or any Consolidated Subsidiary and not created in contemplation of
> such acquisition;

12

--------------------------------------------------------------------------------




> (g) any Lien arising out of the refinancing, extension, renewal or refunding
> of any Indebtedness secured by any Lien permitted by any of the foregoing
> clauses of this paragraph; provided that such Indebtedness is not increased
> and is not secured by any additional assets;
> 
> (h) Liens for taxes that are not yet subject to penalties for non-payment or
> are being contested in good faith, or minor survey exceptions or minor
> encumbrances, easements or other rights of others with respect to, or zoning
> or other governmental restrictions as to the use of, real property that do
> not, in the aggregate, materially impair the use of such property in the
> operation of the businesses of the Company and the Subsidiaries;
> 
> (i) (i) Liens arising out of judgments or awards against the Company or any
> Subsidiary with respect to which such Person is, in good faith, prosecuting an
> appeal or proceedings for review and (ii) Liens incurred by the Company or any
> Subsidiary for the purpose of obtaining a stay or discharge in any legal
> proceeding to which the Company or any Subsidiary is a party; provided that
> the Liens permitted by the foregoing clause (ii) shall not secure obligations
> in an aggregate principal amount outstanding in excess of 5.0% of Consolidated
> Tangible Net Worth;
> 
> (j) (i) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
> landlord’s or other like Liens arising in the ordinary course of business for
> sums which are not overdue for a period of more than 60 days or which are
> being contested in good faith by appropriate proceedings, (ii) pledges or
> deposits in connection with workers’ compensation, unemployment insurance and
> other social security legislation and deposits securing liability to insurance
> carriers under insurance or self-insurance arrangements, and (iii) deposits to
> secure the performance of bids, trade contracts (other than for Indebtedness),
> leases (other than Capitalized Lease Obligations), statutory obligations,
> surety and appeal bonds, performance bonds and other obligations of a like
> nature incurred in the ordinary course of business;
> 
> (k) Liens (if any) arising pursuant to Section 5 of the Subsidiary Guarantee
> Agreement or Section 3 of the Indemnity, Subrogation and Contribution
> Agreement (each used in this clause as defined in the Revolving Credit
> Agreement), in each case as in effect on July 16, 2010, and Liens that
> constitute cash collateralization of letters of credit or rights of set-off in
> connection with the Revolving Credit Agreement; provided that the Company and
> Guarantors shall not, at any time, maintain aggregate cash balances in excess
> of $100,000,000 in all accounts with the lenders under the Revolving Credit
> Agreement (or Affiliate thereof) that are subject to such set-off or similar
> rights; and
> 
> (l) Liens not otherwise permitted by the foregoing clauses of this paragraph
> securing Indebtedness (other than Indebtedness in respect of the Revolving
> Credit Agreement) in an aggregate principal amount outstanding not to exceed
> 5.0% of Consolidated Tangible Net Worth.

13

--------------------------------------------------------------------------------




     6C. Consolidations, Mergers and Sales of Assets. The Company will not, and
will not permit any Subsidiary to, consolidate or merge with, or sell, lease or
otherwise dispose of any of its assets to, or, in the case of a Subsidiary,
issue or sell any Equity Interests in such Subsidiary to, any Person (other than
the Company or a Subsidiary), except that, so long as no Default would result
under any other provision of this Agreement:

> (a) any Person may merge with and into the Company or any Subsidiary
> Guarantor; provided that the Company or such Subsidiary Guarantor, as the case
> may be, is the surviving Person;
> 
> (b) any Person other than the Company or a Subsidiary Guarantor may merge with
> and into any Subsidiary that is not a Subsidiary Guarantor; provided that such
> Subsidiary is the surviving Person;
> 
> (c) subject to Paragraph 6G, the Company or any Subsidiary may sell, lease or
> otherwise dispose of any of its assets to the Company or any other Subsidiary;
> 
> (d) the Company or any Subsidiary may sell, lease or otherwise dispose of any
> of its inventory in the ordinary course of business and any of its assets
> which are obsolete, excess or unserviceable;
> 
> (e) any Foreign Subsidiary may sell Receivables in one or more transactions in
> the ordinary course of business and consistent with past practice, the
> proceeds of which transactions are used for working capital;
> 
> (f) the Company and the Subsidiaries may carry out sale and leaseback
> transactions permitted under Paragraph 6F and may make investments permitted
> under Paragraph 6G;
> 
> (g) the Company and the Subsidiaries may carry out a Permitted AEC
> Transaction;
> 
> (h) in addition to the foregoing, the Company or any Subsidiary may sell or
> otherwise dispose of Equity Interests in any Subsidiary, and any Subsidiary
> may issue and sell its Equity Interests, to one or more Persons other than the
> Company and the Subsidiaries if (i) the applicable Subsidiary remains a
> Subsidiary after giving effect to such transaction and (ii) after giving
> effect to such transaction, the aggregate amount of minority equity interests
> in Subsidiaries (excluding any such interests sold in a Permitted AEC
> Transaction) does not exceed 7.5% of Consolidated Tangible Net Worth; and
> 
> (i) in addition to the foregoing, the Company or any Subsidiary may sell,
> lease or otherwise dispose of any of its assets for fair value (other than as
> permitted by clauses (a) through (h) above); provided that (i) no such
> transaction, when taken together with all previous such transactions, shall
> result in all or substantially all of the assets of the Company and the
> Subsidiaries having been sold or otherwise disposed of, (ii) no such
> transaction shall result in a reduction in the percentage of the Equity
> Interests of any

14

--------------------------------------------------------------------------------




> Subsidiary owned directly or indirectly by the Company unless all the Equity
> Interests in such Subsidiary owned directly or indirectly by the Company are
> disposed of and (iii) when applicable, the Net Proceeds (as defined in the
> Revolving Credit Agreement) from any such transaction shall be used in such a
> manner as to comply with the provisions of (y) Sections 2.10(c) and 6.03(i) of
> the Revolving Credit Agreement (or any successor or equivalent provision) and
> (z) Paragraph 4D of this Agreement.

     6D. Transactions with Affiliates. The Company will not, and will not permit
any Subsidiary to, directly or indirectly, pay any funds to or for the account
of, make any investment in or engage in any transaction with any Affiliate
(other than the Company or a Subsidiary none of the Equity Interests in which
are owned directly or indirectly by an Affiliate of the Company that is not a
Subsidiary), except that:

> (a) the Company may declare and pay a Restricted Payment permitted by
> Paragraph 6E;
> 
> (b) the Company or any Subsidiary may make payments or provide compensation,
> and reimburse related expenses, for services rendered by (i) any Affiliate who
> is an officer, director or employee of the Company or any Subsidiary and (ii)
> J. Spencer Standish;
> 
> (c) the Company or any Subsidiary may make any investment permitted by
> Paragraph 6G; provided that any such transaction with an Affiliate referred to
> in clause (f) or (k) of Paragraph 6G is on terms and conditions at least as
> favorable to the Company or such Subsidiary as the terms and conditions that
> would apply in an arms’ length transaction with a Person not an Affiliate;
> 
> (d) the Company or any Subsidiary (i) may make sales to or purchases from any
> Affiliate and, in connection therewith, extend credit, may make payments or
> provide compensation for services rendered by any Affiliate, and may engage in
> any other transaction with any Affiliate, in each case in the ordinary course
> of business and consistent with past practice, or in the case of any entity
> created pursuant to a Permitted AEC Transaction, on arms’ length terms, and
> (ii) may repurchase common stock of the Company from any Affiliate; provided
> that any such transaction with an Affiliate pursuant to clause (i) or (ii) is
> on terms and conditions at least as favorable to the Company or such
> Subsidiary as the terms and conditions that would apply (1) in an arm’s length
> transaction with a Person not an Affiliate or (2) in the case of a transaction
> relating to pension, deferred compensation, insurance or other benefit plans
> with an Affiliate employee, in a similar transaction with a non-Affiliate
> employee; and
> 
> (e) the Company or any Subsidiary may engage in transactions with the entities
> listed on Schedule 6D to the extent consistent with past practice.

     6E. Restricted Payments. The Company will not declare or make any
Restricted Payment unless, immediately after giving effect to such Restricted
Payment, (a) the Leverage

15

--------------------------------------------------------------------------------




Ratio does not exceed 3.50 to 1.00; and (b) no Default shall have occurred and
be continuing. In the event that the corresponding covenant in the Revolving
Credit Agreement to this Paragraph 6E (currently Section 6.05) is amended or
modified to be more restrictive (including any amendment or modification to any
defined term directly or indirectly used in such definition) then, without any
further action on the part of the Company or any of the holders of the Notes,
this Paragraph 6E and any related defined terms shall be deemed to be amended
automatically to match the corresponding amendments or modifications to the
Revolving Credit Agreement.

     6F. Limitations on Sale-Leasebacks. The Company will not, and will not
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
with any Person whereby the Company or a Subsidiary shall sell or transfer
property, whether now owned or hereafter acquired, and then or thereafter rent
or lease as lessee such property or any part thereof or any other property which
the Company or any Subsidiary intends to use for substantially the same purpose
or purposes as the property being sold or transferred, unless (a) such
transaction is effected within 180 days of the property being placed in service
by the Company or such Subsidiary and results in a lease obligation incurred or
assumed for the purpose of financing all or any part of the cost of acquiring
such property, (b) when applicable, the Net Proceeds (as defined in the
Revolving Credit Agreement) from any such transaction shall be used in such a
manner as to comply with the provisions of (i) Sections 2.10(c) and 6.06(c) of
the Revolving Credit Agreement (or any successor or equivalent provision) and
(ii) Paragraph 4D of this Agreement, or (c) after giving effect to any such sale
or transfer, the aggregate fair market value of all property of the Company and
its Subsidiaries so sold or transferred after the date hereof, and not permitted
under clauses (a) or (b) above, does not exceed $75,000,000.

     6G. Investments, Loans, Advances, Guarantees and Acquisitions. The Company
will not, and will not permit any Subsidiary to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Subsidiary
prior to such merger) any Equity Interests, evidences of Indebtedness or other
securities (other than any Hedging Agreement entered into in the ordinary course
of business) of, make or permit to exist any loans or advances (excluding
accounts receivable arising out of the sale of goods and services reflected on
the Company’s consolidated balance sheet as current assets) to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit, except:

> (a) Permitted Investments;
> 
> (b) (i) investments existing on the date hereof in the capital stock of
> Subsidiaries or in Indebtedness of Subsidiaries and (ii) other investments
> existing on the date hereof and set forth on Schedule 6G;
> 
> (c) acquisitions of assets of or Equity Interests in other Persons for
> consideration consisting solely of common stock of the Company;
> 
> (d) (i) acquisitions of assets of or Equity Interests in other Persons that
> are not

16

--------------------------------------------------------------------------------




> Affiliates of the Company if at the time of and after giving pro forma effect
> to each such acquisition and any related incurrence of Indebtedness, the
> Leverage Ratio does not exceed (A) 3.00 to 1.00 if each such acquisition and
> any related incurrences of Indebtedness occur on or prior to December 31,
> 2011, or (B) 3.50 to 1.00 in all other cases, and (ii) and loans or advances
> to Subsidiaries to provide funds required to effect such acquisitions;
> 
> (e) (i) any investment, loan or advance by the Company or a Guarantor in or to
> the Company or another Guarantor, (ii) any investment, loan or advance by a
> Subsidiary that is not a Guarantor in or to the Company or a Guarantor;
> provided that each such loan or advance referred to in this preceding clause
> (ii) shall be subordinated to the obligations hereunder (it being understood
> that any such subordination shall not be construed to create a Lien), (iii)
> any investment, loan or advance by any Subsidiary that is not a Guarantor in
> or to any other Subsidiary that is not a Guarantor and (iv) any investment,
> loan or advance by the Company or any Guarantor in or to any Subsidiary that
> is not a Guarantor; provided that each investment, loan or advance referred to
> in this clause (iv) must be in an outstanding principal amount that, together
> with the aggregate outstanding principal amount of all other investments,
> loans and advances permitted by this clause (iv), but net of all amounts paid
> by such non-Guarantor in or to the Company and/or any of the Guarantors after
> July 16, 2010 that constitute repayments of loans or advances made by the
> Company and/or such Guarantors or returns of capital (as opposed to returns on
> capital) invested by the Company and/or such Guarantors, shall not exceed
> $100,000,000 and (v) in addition to investments, loans and advances permitted
> under the preceding clause (iv), any investment, loan or advance by the
> Company or a Guarantor to any Subsidiary that is not a Guarantor (whether
> directly or indirectly through one or more intervening Subsidiaries that is
> not a Guarantor) and the business operations of which are in China, South
> Korea or Brazil; provided that each investment, loan or advance referred to in
> the this clause (v) must be in an outstanding principal amount that, together
> with the aggregate outstanding principal amount of all other investments, loan
> and advances permitted by this clause (v), but net of all amounts paid by such
> non-Guarantor to the Company and/or any of the Guarantors after July 16, 2010
> that constitute repayments of loans or advances made by the Company and/or
> such Guarantors or returns of capital (as opposed to returns on capital)
> invested by the Company and/or such Guarantors, shall not exceed $150,000,000;
> 
> (f) Guarantees by a Subsidiary constituting Indebtedness permitted by
> Paragraph 6A (provided that a Subsidiary shall not Guarantee any obligation of
> the Company unless such Subsidiary also becomes a Guarantor in respect of the
> Guarantied Obligations) and Guarantees by the Company of Indebtedness of a
> Subsidiary permitted by Paragraph 6A;
> 
> (g) Guarantees by the Company of obligations of Albany International Holding
> (Switzerland) AG to Bank of America, N.A. under one or more Limited Guaranty
> and Indemnity Agreements substantially in the form of Exhibit G to the
> Revolving Credit Agreement, to be entered into after the date hereof, between
> the Company and Bank of America, N.A. in respect of overdrafts or currency
> hedging transactions in an aggregate

17

--------------------------------------------------------------------------------




> amount not to exceed $20,000,000 at any time;
> 
> (h) investments received in connection with the bankruptcy or reorganization
> of, or settlement of delinquent accounts and disputes with, customers and
> suppliers, in each case in the ordinary course of business;
> 
> (i) loans or other advances to employees consistent with past practice;
> 
> (j) any Permitted AEC Transaction; and
> 
> (k) other investments not permitted under clauses (a) through (j) above in an
> aggregate amount not exceeding $75,000,000 at any time.

     6H. Leverage Ratio. The Company will not permit the Leverage Ratio on any
date to exceed 3.50 to 1.00. In the event that the corresponding covenant in the
Revolving Credit Agreement to this Paragraph 6H (currently Section 6.08) is
amended or modified to be more restrictive (including any amendment or
modification to any defined term directly or indirectly used in such definition)
then, without any further action on the part of the Company or any of the
holders of the Notes, this Paragraph 6H (and any related defined terms) shall be
deemed to be amended automatically to match the corresponding amendments or
modifications to the Revolving Credit Agreement.

     6I. Interest Coverage Ratio. The Company will not permit the ratio of (i)
Consolidated EBITDA for any period of four consecutive fiscal quarters to (ii)
to Consolidated Interest Expense during such four fiscal quarter period to be
less than 3.00 to 1.00.

     6J. Lines of Business. The Company will not, and will not permit any
Subsidiary to, engage at any time in any business or business activity other
than a business conducted by the Company and its Subsidiaries on the date hereof
and business activities reasonably related thereto.

     6K. Terrorism Sanctions Regulations. The Company will not, and will not
permit any Guarantor or other Material Subsidiary to (a) become a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of
Executive Order No. 13,224 of September 24, 2001, Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit or Support
Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended, or (b) engage in any
dealings or transactions with any such Person in violation of applicable law,
rule or regulation.

     7. EVENTS OF DEFAULT.

     7A. Acceleration. If any of the following events shall occur and be
continuing for any reason whatsoever (and whether such occurrence shall be
voluntary or involuntary or come about or be effected by operation of law or
otherwise):

18

--------------------------------------------------------------------------------




>      (i) default in the payment of any principal of, or Yield-Maintenance
> Amount payable with respect to, any Note when the same shall become due,
> either by the terms thereof or otherwise as herein provided; or
> 
>      (ii) default in the payment of any interest on any Note for more than
> five (5) days after the same becomes due and payable; or
> 
>      (iii) The Company or any Subsidiary (a) shall fail to make any payment
> (whether of principal, premium, fee or interest and regardless of amount) in
> respect of any Material Indebtedness, when and as the same shall become due
> and payable, or (b) any event or condition occurs that results in any Material
> Indebtedness becoming due prior to its scheduled maturity or that enables or
> permits (with or without the giving of notice, the lapse of time or both) the
> holder or holders of any Material Indebtedness or any trustee or agent on its
> or their behalf to cause any Material Indebtedness to become due, or to
> require the prepayment, repurchase, redemption or defeasance thereof, prior to
> its scheduled maturity; provided that, this clause (b) shall not apply to (i)
> secured Indebtedness that becomes due as a result of the voluntary sale or
> transfer of the property or assets securing such Indebtedness and (ii)
> Indebtedness of any of the Company’s Chinese subsidiaries held by Chinese
> banks that is subject to customary demand or acceleration rights so long as
> any such debt subject to an actual demand for payment or acceleration is fully
> refinanced or repaid within 30 days following the date on which the principal
> of such Indebtedness becomes due as a result of such demand or acceleration;
> or
> 
>      (iv) any representation or warranty made or deemed made by or on behalf
> of the Company or any Subsidiary in or in connection with any Transaction
> Document (or any amendment or modification thereof or waiver thereunder) or in
> any report, certificate, financial statement or other document furnished
> pursuant to or in connection with any Transaction Document or any amendment or
> modification thereof or waiver thereunder, shall prove to have been incorrect
> in any material respect when made or deemed made; or
> 
>      (v) the Company fails to perform or observe any agreement contained in
> Paragraphs 5C, 5L, 5N (with respect to the Company’s existence) or 6, or in
> the last sentence of Paragraph 5F; or
> 
>      (vi) [INTENTIONALLY OMITTED]
> 
>      (vii) the Company or any Guarantor fails to perform or observe any other
> agreement, term or condition contained herein or in any Transaction Document
> and such failure shall continue unremedied for a period of 30 days after
> notice thereof from the Required Holders to the Company (which notice will be
> given at the request of any holder of Notes); or
> 
>      (viii) the Company or any Guarantor or Material Subsidiary shall become
> unable (or admit in writing its inability) to pay its debts as such debts
> become due, or is generally not paying its debts as such debts become due; or

19

--------------------------------------------------------------------------------




>      (ix) the Company or any Guarantor or Material Subsidiary shall (i)
> voluntarily commence any proceeding or file any petition seeking liquidation,
> reorganization or other relief under any Federal, state or foreign bankruptcy,
> receivership, reorganization, compromise, arrangement, insolvency,
> readjustment of debt, dissolution or liquidation or similar law, whether now
> or hereafter in effect (herein called the “Bankruptcy Law”), (ii) consent to
> the institution of, or fail to contest in a timely and appropriate manner, any
> proceeding or petition described in clause (x) of this paragraph, (iii) apply
> for or consent to the appointment of a receiver, trustee, custodian,
> sequestrator, conservator or similar official for the Company or any Guarantor
> or Material Subsidiary or for a substantial part of its assets, (iv) file an
> answer admitting the material allegations of a petition filed against it in
> any such proceeding, (v) make a general assignment for the benefit of
> creditors or (vi) take any action for the purpose of effecting any of the
> foregoing; or
> 
>      (x) an involuntary proceeding shall be commenced or an involuntary
> petition shall be filed seeking (i) liquidation, reorganization or other
> relief in respect of the Company, any Guarantor or any Material Subsidiary or
> its debts, or of a substantial part of its assets, under any Bankruptcy Law or
> (ii) the appointment of a receiver, trustee, custodian, sequestrator,
> conservator or similar official for the Company, any Guarantor or any Material
> Subsidiary or for a substantial part of its assets, and, in any such case,
> such proceeding or petition shall continue undismissed for 60 days or an order
> or decree approving or ordering any of the foregoing shall be entered; or
> 
>      (xi) any order, judgment or decree is entered in any proceedings against
> the Company or any Guarantor or Material Subsidiary decreeing the dissolution,
> split-up or divestiture of assets of the Company or any Guarantor or Material
> Subsidiary, and such order, judgment or decree remains unstayed and in effect
> for more than 60 days; or
> 
>      (xii) one or more judgments in an aggregate amount in excess of
> $20,000,000 is rendered against the Company or any of the Guarantors or
> Subsidiaries, or any combination thereof, and the same shall remain
> undischarged for a period of 30 consecutive days during which execution shall
> not be effectively stayed, or any action shall be legally taken by a judgment
> creditor to attach or levy upon any assets of the Company or any of the
> Guarantors or Subsidiaries to enforce any such judgment; or
> 
>      (xiii) (A) any Plan shall fail to satisfy the minimum funding standards
> of ERISA or the Code for any plan year or part thereof or a waiver of such
> standards or extension of any amortization period is sought or granted under
> section 412 of the Code, (B) a notice of intent to terminate any Plan shall
> have been or is reasonably expected to be filed with the PBGC or the PBGC
> shall have instituted proceedings under ERISA section 4042 to terminate or
> appoint a trustee to administer any Plan or the PBGC shall have notified the
> Company or any ERISA Affiliate that a Plan may become a subject of such
> proceedings, (C) the aggregate “amount of unfunded benefit liabilities”
> (within the meaning of section 4001(a)(18) of ERISA) under all Plans,
> determined in accordance with Title IV of ERISA, shall exceed $20,000,000 in
> respect of any single fiscal year or $35,000,000 in

20

--------------------------------------------------------------------------------




> the aggregate, (D) the Company, a Guarantor or any ERISA Affiliate shall have
> incurred or is reasonably expected to incur any liability pursuant to Title I
> or IV of ERISA or the penalty or excise tax provisions of the Code relating to
> employee benefit plans, (E) the Company, a Guarantor or any ERISA Affiliate
> withdraws from any Multiemployer Plan, or (F) the Company, a Guarantor or any
> Subsidiary establishes or amends any employee welfare benefit plan that
> provides post-employment welfare benefits in a manner that would increase the
> liability of the Company, a Guarantor or any Subsidiary thereunder; and any
> such event or events described in the foregoing clauses either individually or
> together with any other such event or events, could reasonably be expected to
> result in liability of the Company, a Guarantor and any of the Subsidiaries in
> an aggregate amount exceeding (y) $20,000,000 in any fiscal year or (z)
> $35,000,000 in the aggregate; or
> 
>      (xiv) the AI Guaranty Agreement shall cease to be, or shall be asserted
> by the Company or any Guarantor not to be, a legal, valid and binding
> obligation of each Guarantor; or
> 
>      (xv) a Change in Control shall occur;

then (a) if such event is an Event of Default specified in clause (ix) or (x) of
this Paragraph 7A with respect to the Guarantors or the Company, all of the
Notes at the time outstanding shall automatically become immediately due and
payable, together with interest accrued thereon and the Yield-Maintenance
Amount, if any, with respect to each Note, without presentment, demand, protest
or notice of any kind, all of which are hereby waived by the Company, and (b)
with respect to any other event constituting an Event of Default, the Required
Holder(s) may at its or their option, by notice in writing to the Company,
declare all of the Notes to be, and all of the Notes shall thereupon be and
become, immediately due and payable together with interest accrued thereon and
together with the Yield-Maintenance Amount, if any, with respect to each Note,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Company.

The Company acknowledges, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from repayment
by the Company (except as herein specifically provided for) and that the
provision for payment of the Yield-Maintenance Amount by the Company in the
event that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.

     7B. Rescission of Acceleration. At any time after any or all of the Notes
shall have been declared immediately due and payable pursuant to Paragraph 7A,
the Required Holder(s) may, by notice in writing to the Company, rescind and
annul such declaration and its consequences if (i) the Company shall have paid
all overdue interest on the Notes, the principal of and Yield-Maintenance
Amount, if any, payable with respect to any Notes which have become due
otherwise than by reason of such declaration, and interest on such overdue
interest and overdue principal and Yield-Maintenance Amount at the rate
specified in the Notes, (ii) the Company shall not have paid any amounts which
have become due solely by reason of such

21

--------------------------------------------------------------------------------




declaration, (iii) all Events of Default and Defaults, other than non-payment of
amounts which have become due solely by reason of such declaration, shall have
been cured or waived pursuant to Paragraph 12C, and (iv) no judgment or decree
shall have been entered for the payment of any amounts due pursuant to the Notes
or this Agreement. No such rescission or annulment shall extend to or affect any
subsequent Event of Default or Default or impair any right arising therefrom.

     7C. Notice of Acceleration or Rescission. Whenever any Note shall be
declared immediately due and payable pursuant to Paragraph 7A or any such
declaration shall be rescinded and annulled pursuant to Paragraph 7B, the
Company shall forthwith give written notice thereof to the holder of each Note
at the time outstanding.

     7D. Other Remedies. If any Event of Default or Default shall occur and be
continuing, the holder of any Note may proceed to protect and enforce its rights
under this Agreement and such Note by exercising such remedies as are available
to such holder in respect thereof under applicable law, either by suit in equity
or by action at law, or both, whether for specific performance of any covenant
or other agreement contained in this Agreement or in aid of the exercise of any
power granted in this Agreement. No remedy conferred in this Agreement upon the
holder of any Note is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to every other
remedy conferred herein or now or hereafter existing at law or in equity or by
statute or otherwise.

     8. REPRESENTATIONS, COVENANTS AND WARRANTIES. The Company and Guarantors
represent, covenant and warrant as follows:

     8A. Organization; Authorization; Enforceability. The Company and each of
the Subsidiaries is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business,
and is in good standing, in every jurisdiction where such qualification is
required. The Transactions to be entered into by the Company and the Guarantors
and are within their respective corporate powers and have been duly authorized
by all necessary corporate and, if required, stockholder action. This Agreement
has been duly executed and delivered by the Company and the Guarantors and
constitutes, and each other Transaction Document to which the Company or any
Guarantor is to be a party, when executed and delivered by such Person, will
constitute, a legal, valid and binding obligation of the Company or such
Guarantor, as the case may be, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

     8B. Financial Statements. The Company has heretofore furnished to the
Purchasers its consolidated balance sheet and statements of income, retained
earnings and cash flows (i) as of and for the fiscal year ended December 31,
2009, reported on by PricewaterhouseCoopers LLP, independent public accountants,
and (ii) as of and for the fiscal quarter ended March 31,

22

--------------------------------------------------------------------------------




2010, certified by its chief financial officer. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its Consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above (the Purchasers acknowledge and accept the
corrections to the Company’s fourth quarter 2009 financial statements heretofore
disclosed by the Company). Except as described in the Company’s Quarterly
Reports on Form 10-Q for the quarters ended June 30, 2010, there has been no
event, development or circumstance that has had or could reasonably be expected
to have a Material Adverse Effect since December 31, 2009.

     8C. Actions Pending. Except as disclosed on Schedule 8C, there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Company, threatened
against or affecting the Company or any of the Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve any of
the Transaction Documents or the transactions contemplated thereby.

     8D. Outstanding Indebtedness. Neither the Company, nor any Subsidiary, has
outstanding any Material Indebtedness except as set forth in Schedule 6A. There
exists no default under the provisions of any instrument evidencing such
Material Indebtedness or of any agreement relating thereto.

     8E. Title to Properties. (a) The Company and each Subsidiary, has good
title to, or valid leasehold interests in, all its real and personal properties
and assets material to its business, except for minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
to utilize its properties and assets for their intended purposes. All such owned
properties and assets, and all such leasehold interests, are free and clear of
Liens, other than Liens expressly permitted under Paragraph 6B.

     (b) The Company and each Subsidiary, owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and Subsidiaries,
does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

     8F. Taxes. The Company and each Subsidiary has timely filed or caused to be
filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) any
Taxes that are being contested in good faith by appropriate proceedings and for
which the Company or such Subsidiary, as applicable, has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

     8G. Conflicting Agreements and Other Matters. Neither the Company, nor any
Subsidiary, is a party to any contract or agreement or subject to any charter or
other corporate

23

--------------------------------------------------------------------------------




restriction which materially and adversely affects its business, property or
assets, or financial condition. Neither the execution nor delivery of this
Agreement or any other Transaction Document, nor the offering, issuance and sale
of the Notes, nor fulfillment of nor compliance with the terms and provisions
hereof and of the Notes and other Transaction Documents will conflict with, or
result in a breach of the terms, conditions or provisions of, or constitute a
default under, or result in any violation of, or result in the creation of any
Lien upon any of the properties or assets of the Company, any Guarantor or any
other Subsidiary, pursuant to, the charter or bylaws of the Company, any
Guarantor or any other Subsidiary, any award of any arbitrator or any agreement
(including any agreement with stockholders), instrument, order, judgment,
decree, statute, law, rule or regulation to which any the Company, any Guarantor
or any other Subsidiary is subject. Neither the Company, nor any Subsidiary, is
a party to, or otherwise subject to any provision contained in, any instrument
evidencing Indebtedness of the Company, any Guarantor or any other Subsidiary,
any agreement relating thereto or any other contract or agreement (including its
charter) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company or any Guarantor of the type to be
evidenced by the Notes, except as set forth in the agreements listed in Schedule
8G attached hereto.

     8H. Offering of Notes. None of the Company, or any Guarantor, or any agent
acting on any of their behalf has, directly or indirectly, offered the Notes or
any similar security of the Company or any Guarantor for sale to, or solicited
any offers to buy the Notes or any similar security of the Company or any
Guarantor from, or otherwise approached or negotiated with respect thereto with,
any Person other than the Purchaser(s), and none of the Company or any Guarantor
or any agent acting on any of their behalf has taken or will take any action
which would subject the issuance or sale of the Notes to the provisions of
Section 5 of the Securities Act or to the provisions of any securities or Blue
Sky law of any applicable jurisdiction.

     8I. Use of Proceeds. The proceeds from the sale of the Notes will be used
by the Company to refinance outstanding indebtedness under the Revolving Credit
Agreement and for general corporate purposes. No part of the proceeds from the
sale of the Notes hereunder will be used, directly or indirectly, for the
purpose of buying or carrying any margin stock, except in compliance with the
provisions of applicable law, or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224). Margin stock does not
and will not at any time constitute more than 25% of the value of the
consolidated assets of the Company and its Subsidiaries. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.

     8J. ERISA. No accumulated funding deficiency (as defined in section 302 of
ERISA and section 412 of the Code), whether or not waived, exists with respect
to any Plan (other than a Multiemployer Plan). No liability to the PBGC has been
or is expected by the Company or any ERISA Affiliate to be incurred with respect
to any Plan (other than a Multiemployer Plan) by the Company, any Subsidiary or
any ERISA Affiliate which is or would be materially adverse to the business,
condition (financial or otherwise) or operations of the Company and Subsidiaries
taken as a whole. None of the Company, any Subsidiary, or any ERISA Affiliate
has incurred or presently expects to incur any withdrawal liability under Title
IV of ERISA with respect to any

24

--------------------------------------------------------------------------------




Multiemployer Plan which is or would be materially adverse to the business,
condition (financial or otherwise) or operations of the Company and Subsidiaries
taken as a whole. The execution and delivery of this Agreement and the issuance
and sale of the Notes will be exempt from, or will not involve any transaction
which is subject to, the prohibitions of section 406 of ERISA and will not
involve any transaction in connection with which a penalty could be imposed
under section 502(i) of ERISA or a tax could be imposed pursuant to section 4975
of the Code. The representation by the Company and Guarantors in the next
preceding sentence is made in reliance upon and subject to the accuracy of the
representation in Paragraph 9B.

     8K. Governmental Consent. Neither the nature of the Company or
Subsidiaries, nor any of their respective businesses or properties, nor any
relationship between the Company or Subsidiaries, and any other Person, nor any
circumstance in connection with the offering, issuance, sale or delivery of the
Notes is such as to require any authorization, consent, approval, exemption or
other action by or notice to or filing with any court or administrative or
governmental body (other than routine filings after the Date of Closing with the
Securities and Exchange Commission and/or state Blue Sky authorities) in
connection with the execution and delivery of this Agreement, the offering,
issuance, sale or delivery of the Notes or fulfillment of or compliance with the
terms and provisions hereof or of the Notes.

     8L. Compliance with Laws. The Company and each Subsidiary is in compliance
with all laws, regulations and orders of any Governmental Authority applicable
to it or its property, except where the failure to be in compliance,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

     8M. Environmental Compliance. Neither the Company nor any Subsidiary (i)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability, or (iv) knows
of any basis for any Environmental Liability, except, in each case, for failures
and liabilities that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

     8N. Utility Company Status. None of the Company or the Subsidiaries is a
(i) “holding company,” a “subsidiary company” of a “holding company” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” as such terms are defined in the Public Utility Holding Company Act of
1935, as amended or (ii) public utility within the meaning of the Federal Power
Act, as amended.

     8O. Investment Company Status. None of the Company or the Subsidiaries is
an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or an
“investment adviser” within the meaning of the Investment Advisers Act of 1940,
as amended.

25

--------------------------------------------------------------------------------




     8P. Rule 144A. The Notes are not of the same class as securities of the
Company, if any, listed on a national securities exchange, registered under
Section 6 of the Exchange Act or quoted in a U.S. automated inter-dealer
quotation system.

     8Q. Disclosure. Neither this Agreement nor any other document, certificate
or statement furnished to any Purchaser by or on behalf of the Company or
Guarantors in connection herewith (as modified or supplemented by other
information so furnished to the Purchasers), taken as a whole, contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained herein and therein, in light of the
circumstances under which they were made, not misleading; provided, that, with
respect to projected financial information, the foregoing shall be limited to a
representation and warranty that such information was prepared in good faith,
subject to the express qualifications set forth in such projections, based upon
assumptions believed by it to be reasonable at the time (the Purchasers
acknowledge and accept the corrections to the Company’s fourth quarter 2009
financial statements heretofore disclosed by the Company).

     8R. Foreign Assets Control Regulations, Etc.

     (a) Neither the sale of the Notes by the Company hereunder nor its use of
the proceeds thereof will violate the Trading with the Enemy Act, as amended, or
any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.

     (b) None of the Company or Guarantors, or any other Subsidiary (i) is a
Person described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (ii) engages in any dealings or transactions with any
such Person. The Company, Guarantors and other Subsidiaries are in compliance,
in all material respects, with the USA Patriot Act.

     (c) No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.

     8S. Subsidiaries. Schedule 6G sets forth the name and jurisdiction of
organization of, and the ownership of the Company and Guarantors in each
Subsidiary, identifying each such Subsidiary that is a Guarantor, in each case
as of the Date of Closing.

     8T. Solvency. After giving effect to the issuance of the Notes, (a) the
fair value of the assets of the Company and each Guarantor will exceed its debts
and liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of the Company and each Guarantor will be greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other

26

--------------------------------------------------------------------------------




liabilities become absolute and matured; (c) the Company and each Guarantor will
be able to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (d) the Company
and each Guarantor will not have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Date of Closing.

     9. REPRESENTATIONS OF THE PURCHASER. Each Purchaser represents as follows:

     9A. Nature of Purchase. Such Purchaser is not acquiring the Notes to be
purchased by it hereunder with a view to or for sale in connection with any
distribution thereof within the meaning of the Securities Act, provided that the
disposition of its property shall at all times be and remain within its control.
Such Purchaser acknowledges that the Notes have not been registered under the
Securities Act and may not be offered or sold in the absence of an applicable
exemption from the registration requirements of the Securities Act.

     9B. Source of Funds. At least one of the following statements is an
accurate representation as to each source of funds (a “Source”) to be used by
such Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:

>      (i) the Source is an “insurance company general account” (as the term is
> defined in the United States Department of Labor’s Prohibited Transaction
> Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
> defined by the annual statement for life insurance companies approved by the
> National Association of Insurance Commissioners (the “NAIC Annual Statement”))
> for the general account contract(s) held by or on behalf of any employee
> benefit plan together with the amount of the reserves and liabilities for the
> general account contract(s) held by or on behalf of any other employee benefit
> plans maintained by the same employer (or affiliate thereof as defined in PTE
> 95-60) or by the same employee organization in the general account do not
> exceed 10% of the total reserves and liabilities of the general account
> (exclusive of separate account liabilities) plus surplus as set forth in the
> NAIC Annual Statement filed with such Purchaser’s state of domicile; or
> 
>      (ii) the Source is a separate account that is maintained solely in
> connection with such Purchaser’s fixed contractual obligations under which the
> amounts payable, or credited, to any employee benefit plan (or its related
> trust) that has any interest in such separate account (or to any participant
> or beneficiary of such plan (including any annuitant)) are not affected in any
> manner by the investment performance of the separate account; or
> 
>      (iii) the Source is either (a) an insurance company pooled separate
> account, within the meaning of PTE 90-1 or (b) a bank collective investment
> fund, within the meaning of the PTE 91-38 and, except as disclosed by such
> Purchaser to the Company in writing pursuant to this clause (iii), no employee
> benefit plan or group of plans maintained by the same employer or employee
> organization beneficially owns more than

27

--------------------------------------------------------------------------------




> 10% of all assets allocated to such pooled separate account or collective
> investment fund; or
> 
>      (iv) the Source constitutes assets of an “investment fund” (within the
> meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
> professional asset manager” or “QPAM” (within the meaning of Part V of the
> QPAM Exemption), no employee benefit plan’s assets that are included in such
> investment fund, when combined with the assets of all other employee benefit
> plans established or maintained by the same employer or by an affiliate
> (within the meaning of Section V(c)(1) of the QPAM Exemption) of such employer
> or by the same employee organization and managed by such QPAM, exceed 20% of
> the total client assets managed by such QPAM, the conditions of Part I(c) and
> (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
> controlling or controlled by the QPAM (applying the definition of “control” in
> Section V(e) of the QPAM Exemption) owns a 5% or more interest in the Company
> and (a) the identity of such QPAM and (b) the names of all employee benefit
> plans whose assets are included in such investment fund have been disclosed to
> the Company in writing pursuant to this clause (iv); or
> 
>      (v) the Source constitutes assets of a “plan(s)” (within the meaning of
> Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
> manager” or “INHAM” (within the meaning of Part IV of the INHAM exemption),
> the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
> neither the INHAM nor a person controlling or controlled by the INHAM
> (applying the definition of “control” in Section IV(h) of the INHAM Exemption)
> owns a 5% or more interest in the Company and (a) the identity of such INHAM
> and (b) the name(s) of the employee benefit plan(s) whose assets constitute
> the Source have been disclosed to the Company in writing pursuant to this
> clause (v); or
> 
>      (vi) the Source is a governmental plan; or
> 
>      (vii) the Source is one or more employee benefit plans, or a separate
> account or trust fund comprised of one or more employee benefit plans, each of
> which has been identified to the Company in writing pursuant to this clause
> (vii); or
> 
>      (viii) the Source does not include assets of any employee benefit plan,
> other than a plan exempt from the coverage of ERISA.

As used in this Paragraph 9B, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

     10. AI GUARANTY AGREEMENT

     10A. Guarantied Obligations. The Guarantors party to this Agreement, in
consideration of the execution and delivery of this Agreement and the purchase
of the Notes by

28

--------------------------------------------------------------------------------




the Purchasers, hereby irrevocably, unconditionally, absolutely, jointly and
severally guarantee, on a continuing basis, to each holder of Notes as and for
such Guarantor’s own debt, until final and indefeasible payment in cash has been
made, the due and punctual payment by the Company of the principal of, and
interest, and the Yield-Maintenance Amount (if any) on, the Notes at any time
outstanding and the due and punctual payment of all other amounts payable, and
all other indebtedness owing, by the Company to the holders of the Notes under
this Agreement and the Notes, in each case when and as the same shall become due
and payable, whether at maturity, pursuant to mandatory or optional prepayment,
by acceleration or otherwise, all in accordance with the terms and provisions
hereof and thereof; it being the intent of the Guarantors that the obligations
guaranteed by the guaranty set forth in this Paragraph 10A are referred to in
this Paragraph 10 as the “Guarantied Obligations” and the guaranty thereof set
forth in this Paragraph 10A is referred to in this Agreement, together with any
AI Guarantor Joinder Agreement, as the “AI Guaranty Agreement”.

     10B. Payments and Performance. In the event that the Company fails to make,
on or before the due date thereof, any payment to be made of any principal
amount of, or interest or Yield-Maintenance Amount on, or in respect of, the
Notes or of any other amounts due to any holder of Notes under the Notes or this
Agreement, after giving effect to any applicable grace periods or cure
provisions or waivers or amendments, each Guarantor shall cause forthwith to be
paid the moneys in respect of which such failure has occurred in accordance with
the terms and provisions of this Agreement and the Notes. In furtherance of the
foregoing, if any or all the Notes have been accelerated as provided in
Paragraph 7A (and such acceleration has not been rescinded by action of the
Required Holders), the Guarantied Obligations in respect of such Notes shall
forthwith become due and payable without notice, regardless of whether the
acceleration of such Notes shall be stayed, enjoined, delayed or deemed
ineffective. Nothing shall discharge or satisfy the obligations of the
Guarantors under the AI Guaranty Agreement except the full, final and
indefeasible payment in cash of the Guarantied Obligations.

     10C. Releases. Each of the Guarantors consent and agree that, without any
notice whatsoever to or by the Guarantors, except with respect to any action
(but not any failure to act) referred to in clauses (i), (ii) and (iv) below (it
being understood that the Guarantors shall be deemed to have notice of any
matter as to which the Company has knowledge), and without impairing, releasing,
abating, deferring, suspending, reducing, terminating or otherwise affecting the
obligations of the Guarantors hereunder, each holder of Notes, by action or
inaction, may:

          (i) compromise or settle, renew or extend the period of duration or
the time for the payment, or discharge the performance of, or may refuse to, or
otherwise not, enforce, or may, be action or inaction, release all or any one or
more parties to, any one or more of the Notes, this Agreement, or any other
guaranty or agreement or instrument related thereto or hereto;

          (ii) assign, sell or transfer, or otherwise dispose of, any one or
more of the Notes;

29

--------------------------------------------------------------------------------




          (iii) grant waivers, extensions, consents and other indulgences of any
kind whatsoever to the Company or any Guarantor or any other Person liable in
any manner in respect of all or any part of the Guarantied Obligations;

          (iv) amend, modify or supplement in any manner whatsoever and at any
time (or from time to time) any one or more of the Notes, this Agreement, or any
other guaranty or any agreement or instrument related thereto or hereto;

          (v) release or substitute any one or more of the endorsers or
guarantors of the Guarantied Obligations whether parties hereto or not; and

         (vi) sell, exchange, release, accept, surrender or enforce rights in,
or fail to obtain or perfect or to maintain, or caused to be obtained, perfected
or maintained, the perfection of any security interest or other Lien on, by
action or inaction, any property at any time pledged or granted as security in
respect of the Guarantied Obligations, whether so pledged or granted by the
Company, a Guarantor or any other Person.

The Guarantors hereby ratify and confirm any such action specified in this
Paragraph 10C and agree that the same shall be binding upon each Guarantor. The
Guarantors hereby waive any and all defenses, counterclaims or offsets which the
Guarantors might or could have by reason thereof.

     10D. Waivers. To the fullest extent permitted by law, each of the
Guarantors hereby waives:

          (i) notice of acceptance of this Agreement;

          (ii) notice of any purchase or acceptance of the Notes under this
Agreement, or the creation, existence or acquisition of any of the Guarantied
Obligations, subject to any such Guarantor’s right to make inquiry of each
holder of Notes to ascertain the amount of the Guarantied Obligations at any
reasonable time;

          (iii) notice of the amount of the Guarantied Obligations, subject to
any Guarantor’s right to make inquiry of each holder of Notes to ascertain the
amount of the Guarantied Obligations at any reasonable time;

          (iv) notice of adverse change in the financial condition of the
Company or any Guarantor or any other fact that might increase the Company’s or
such Guarantor’s risk hereunder;

          (v) notice of presentment for payment, demand, protest, and notice
thereof as to the Notes or any other instrument;

30

--------------------------------------------------------------------------------




          (vi) all other notices and demands to which the Company or any
Guarantor might otherwise be entitled (except if such notice or demand is
specifically otherwise required to be given to the Company or such Guarantor
under this Agreement);

          (vii) the right by statute or otherwise to require any or each holder
of Notes to institute suit against the Company or any Guarantor or to exhaust
the rights and remedies of any or each holder of Notes against the Company or
any Guarantor, such Guarantor being bound to the payment of each and all
Guarantied Obligations, whether now existing or hereafter accruing, as fully as
if such Guarantied Obligations were directly owing to each holder of Notes by
such Guarantor;

          (ix) any defense arising by reason of any disability or other defense
(other than the defense that the Guarantied Obligations shall have been fully,
finally and indefeasibly paid) of the Company or any Guarantor or by reason of
the cessation from any cause whatsoever of the liability of the Company or any
Guarantor in respect thereof;

          (x) any stay (except in connection with a pending appeal), valuation,
appraisal, redemption or extension law now or at any time hereafter in force
that, but for this waiver, might be applicable to any sale of Property of the
Company or any Guarantor made under any judgment, order or decree based on this
Agreement, and the Company or such Guarantor covenants that it will not ant any
time insist upon or plead, or in any manner claim or take the benefit or
advantage of any such law; and

          (xi) at all times prior to full, final and indefeasible payment of the
Guarantied Obligations, any claim of any nature arising out of any right of
indemnity, contribution, reimbursement, indemnification or any similar right or
any claim of subrogation (whether such right or claim arises under contract,
common law or statutory or civil law (including, without limitation, Section 509
of the United States Bankruptcy Code) arising in respect of any payment made
under this Agreement or in connection with this Agreement, against the Company
or any Guarantor (including Liens on the property of the Company or any
Guarantor), in each case whether or not the Company or such Guarantor at any
time shall be the subject of any proceeding brought under any Bankruptcy Law,
and the Company or such Guarantor further agrees that it will not file any
claims against either Company or the estate of either Company in the course of
any such proceeding or otherwise, and further agrees that each holder of Notes
may specifically enforce the provisions of this clause (xi).

     10E. Marshaling. Each of the Guarantors hereby consent and agree:

          (i) that each holder of Notes, and each Person acting for the benefit
of one or more of the holders of Notes, shall be under no obligation to marshal
any assets in favor of the Guarantors or against or in payment of any or all of
the Guarantied Obligations; and

          (ii) that, to the extent that any Guarantor makes a payment or
payments to any holder of the Notes, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required, for any of the foregoing reasons or

31

--------------------------------------------------------------------------------




for any other reason, to be repaid or paid over to a custodian, trustee,
receiver or any other party under any Bankruptcy Law, other common or civil law,
or equitable cause, then, to the extent of such payment or repayment, the
obligation or part thereof intended to be satisfied thereby shall be revived and
continued in full force and effect as if such payment or payments had not been
made and the Guarantor shall be primarily liable for such obligation.

     10F. Immediate Liability. The Guarantors agree that the liability of the
Guarantors in respect of this Guarantee shall be immediate and shall not be
contingent upon the exercise or enforcement by any holder of Notes or any other
Person of whatever remedies such holder of Notes or other Person may have
against the Company or any Guarantor or the enforcement of any Lien or
realization upon any security such holder of Notes or other Person may at any
time possess.

     10G. Primary Obligations. The AI Guaranty Agreement is a primary and
original obligation of the Guarantors and is an absolute, unconditional,
continuing and irrevocable guaranty of payment and shall remain in full force
and effect without respect to any action by any holder of Notes specified in
Paragraph 10C hereof or any future changes in conditions, including, without
limitation, change of law or any invalidity or irregularity with respect to the
issuance or assumption of any obligations (including, without limitation, the
Notes) of or by the Company or any Guarantor, or with respect to the execution
and delivery of any agreement (including, without limitation, the Notes and this
Agreement) by the Company or any other Person.

     10H. No Reduction or Defense. The obligations of the Guarantors under this
Agreement, and the rights of any holder of Notes to enforce such obligations by
any proceedings, whether by action at law, suit in equity or otherwise, shall
not be subject to any reduction, limitation, impairment or termination, whether
by reason of any claim of any character whatsoever or otherwise (other than
payment in full of all amounts owing hereunder or under the Notes), including,
with limitation, claims of waiver, release, surrender, alteration or compromise,
and shall not be subject to any defense (other than any defense based upon the
irrevocable payment in full of the obligations of the Company and the Guarantors
under this Agreement and the Notes), set-off, counterclaim, recoupment or
termination whatsoever.

     Without limiting the generality of the foregoing, the obligations of the
Guarantors shall not be discharged or impaired by:

          (i) any default (including, without limitation, any Default or Event
of Default), failure or delay, willful or otherwise, in the performance of any
obligations by the Company or any Guarantor, or any of their respective
Subsidiaries or Affiliates;

          (ii) any proceeding of, or involving, the Company or any Guarantor, or
any of their respective Subsidiaries or Affiliates under any Bankruptcy Law, or
any merger, consolidation, reorganization, dissolution, liquidation, sale of
assets or winding up or change in corporate constitution or corporate identity
or loss of corporate identity of the Company or any Guarantor, or any other
Subsidiary or Affiliate;

32

--------------------------------------------------------------------------------




          (iii) any incapacity or lack of power, authority or legal personality
of, or dissolution or change in the directors, stockholders or status of, the
Company or any Guarantor, or any other Subsidiary or Affiliate or any other
Person;

          (iv) impossibility or illegality of performance on the part of the
Company or any Guarantor under this Agreement or the Notes;

          (v) the invalidity, irregularity or unenforceability of the Notes,
this Agreement or any documents referred to therein or herein;

          (vi) in respect of the Company or any Guarantor, or any Subsidiary or
Affiliate, any change of circumstances, whether or not foreseen or foreseeable,
whether or not imputable to the Company or any Guarantor, or any Subsidiary or
Affiliate, or impossibility of performance through fire, explosion, accident,
labor disturbance, floods, droughts, embargoes, wars (whether or not declared),
terrorist activities, civil commotions, acts of God or the public enemy, delays
or failure of suppliers or carriers, inability to obtain materials or any other
causes affecting performance, or any other force majeure, whether or not beyond
the control of the Company or any Guarantor, or any Subsidiary or Affiliate and
whether or not of the kind hereinbefore specified;

          (vii) any attachment, claim, demand, charge, Lien, order, process,
encumbrance or any other happening or event or reason, similar or dissimilar to
the foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, indebtedness, obligations or liabilities of any
character, foreseen or unforeseen, and whether or not valid, incurred by or
against any Person, corporation or entity, or any claims, demands, charges,
Liens or encumbrances of any nature, foreseen or unforeseen, incurred by any
Person, or against any sums payable under this Agreement or the Notes, so that
such sums would be rendered inadequate or would be unavailable to make the
payments herein provided; or

          (viii) any order, judgment, decree, ruling or regulation (whether or
not valid) of any court of any government authority or agency thereof, or any
other action, happening, event or reason whatsoever which shall delay, interfere
with, hinder or prevent, or in any way adversely affect, the performance by the
Company or any Guarantor of any of their respective obligations under this
Agreement or the Notes, as the case may be.

     10I. Subordination. In the event that, for any reason whatsoever, the
Company now or hereafter becomes indebted or obligated to any of the other
Guarantors in any manner, the Guarantors agree that (a) the amount of such
obligation, interest thereon if any, and all other amounts due with respect
thereto (collectively, “Intercompany Obligations”), shall, at all times during
the existence of an Event of Default, be subordinate as to time of payment and
in all other respects to all the Guarantied Obligations; provided however, that,
to the extent such Intercompany Obligations are also governed by provisions
under the “Subsidiary Guarantee Agreement” or “Indemnity, Subrogation and
Contribution Agreement” (each, used in this paragraph as defined in the
Revolving Credit Agreement) they shall be deemed to be excluded from this clause
(a) to the extent necessary to avoid characterization of this clause as a
prohibited

33

--------------------------------------------------------------------------------




Lien under the terms of the Revolving Credit Agreement (but only to the extent
not otherwise permitted thereunder), and (b) the Guarantors shall not be
entitled to enforce or receive payment thereof until all sums then due and owing
to the holders of the Notes in respect of the Guarantied Obligations shall have
been fully, finally and indefeasibly paid in full in cash, except that the
Guarantors may enforce (and shall enforce, at the request of the Required
Holders, and at the Guarantors’ expense) any obligations in respect of any such
obligation owing to the Guarantors from the Company so long as all proceeds in
respect of any recovery of from such enforcement shall be held by the Guarantors
for its senior lenders as their interests may appear, to be paid thereto as
promptly as reasonably possible. If any other payment, other than pursuant to
the immediately preceding sentence, shall have been made to the Guarantors by
the Company in respect of any such obligation during any time that an Event of
Default exists and there are Guarantied Obligations outstanding, the Guarantors
shall hold all such payments for its senior lenders as aforesaid, to be paid
thereto as promptly as reasonably possible.

     10J. No Election. Each holder of Notes shall, individually or collectively,
have the right to seek recourse against any or all of the Guarantors to the
fullest extent provided for herein for its obligations under this Agreement. No
election to proceed in one form of action or proceeding, or against any party,
or on any obligation, shall constitute a waiver of such holder’s right to
proceed in any other form of action or proceeding or against other parties
unless such holder of Notes has expressly waived such right in writing.
Specifically, but without limiting the generality of the foregoing, no action or
proceeding by or on behalf of any holder of Notes against the Company or any
other Person under any document or instrument evidencing obligations of the
Company or any such other Person to or for the benefit of such holder of Notes
shall serve to diminish the liability of the Guarantors under this Agreement
except to the extent that such holder of Notes unconditionally shall have
realized payment by such action or proceeding.

     10K. Severability. Each of the rights and remedies granted under this
Paragraph 10 to each holder of Notes in respect of the Notes held by such holder
may be exercised by such holder without notice, or the consent of or any other
action by, any other holder of the Notes.

     10L. Appropriations. Until all amounts which may be or become payable by
the the Company under or in connection with this Agreement or the Notes or by
the Guarantors, any holder of Notes (on its own behalf or under any trustee or
agent on its behalf) may refrain from applying or enforcing any moneys, security
or rights held or received by such holder of Notes (or any trustee or agent on
its behalf) in respect of those amounts, or apply and enforce the same in such
manner and order as it sees fit (whether against those amounts or otherwise) and
the Guarantors shall not be entitled to the benefit of the same; provided,
however, that any payments received from the Company, or the Guarantors on
behalf of the Company, will be applied to amounts owing by the Company hereunder
or in respect of the Notes.

     10M. Other Enforcement Rights. Each holder of Notes may proceed to protect
and enforce this Agreement by suit or suits or proceedings in equity, at law or
in bankruptcy or insolvency, and whether for the specific performance of any
covenant or agreement contained herein or in execution or aid of any power
herein granted, or for the recovery of judgment for the

34

--------------------------------------------------------------------------------




obligations hereby guarantied or for the enforcement of any other proper, legal
or equitable remedy available under applicable law.

     10N. Invalid Payments. To the extent that any payment is made to any holder
of Notes in respect of the Guarantied Obligations by any Person, which payment
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required, for any of the foregoing reasons or for any
other reason, to be repaid or paid over to a custodian, trustee, receiver,
administrative receiver, administrator or any other party or officer under any
Bankruptcy Law, or any other common or civil law or equitable cause, then to the
extent of such payment or repayment, the obligation or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if said
payment had not been made and the Guarantors shall be primarily liable for such
obligation.

     10O. No Waivers or Election of Remedies; Expenses; etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement upon any holder of Notes shall be exclusive of any other right,
power or remedy referred to herein or therein or now or hereafter available at
law, in equity, by statute or otherwise. Without limiting the obligations of the
Company under this Agreement, the Guarantors will pay to the holder of each Note
on demand all amounts specified in this Agreement and such further amount as
shall be sufficient to cover all reasonable costs and expenses of such holder of
Notes incurred in any enforcement or collection under this Agreement, including,
without limitation, reasonable attorney’s fees, expenses and disbursements.

     10P. Restoration of Rights and Remedies. If any holder of Notes shall have
instituted any proceeding to enforce any right or remedy under this Agreement or
any Note held by such holder and such proceeding shall have been discontinued or
abandoned for any reason, or shall have been determined adversely to such
holder, then and in every such case each such holder of Notes, the Company and
each Guarantor shall, except as may be limited or affected by any determination
in such proceeding, be restored severally and respectively to its respective
former position hereunder and thereunder, and thereafter the rights and remedies
of such holder of Notes shall continue as though no such proceeding had been
instituted.

     10Q. No Setoff or Counterclaim. Except as otherwise required by law, each
payment by the Guarantors shall be made without setoff or counterclaim.

     10R. Further Assurances. The Guarantors will cooperate with the holders of
the Notes and execute such further instruments and documents as the Required
Holders shall reasonably request to carry out, to the reasonable satisfaction of
the Required Holders, the transactions contemplated by this Agreement, the Notes
and the documents and instruments related hereto and thereto.

     10S. Survival. So long as the Guarantied Obligations shall not have been
fully and finally performed and indefeasibly paid in full in cash, the
obligations of the Guarantors under

35

--------------------------------------------------------------------------------




the AI Guaranty Agreement shall survive the transfer and payment of any Note and
the payment in full of all the Notes.

     10T. Acknowledgment of Common Interests; etc. Each of the Guarantors
acknowledges and confirms that: they are members of an affiliated group of
companies that includes the Company and other Guarantors; the proceeds of the
issue and sale of Notes will be used in part to benefit the Guarantors in the
operation of their respective businesses; and the Company and Guarantors are
engaged in related businesses, and the Company and each Guarantor will derive
substantial direct and indirect benefits from the issue and sale of Notes.

     10U. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing under the AI
Guaranty Agreement in one currency into another currency, each Guarantor agrees,
to the fullest extent that it may effectively do so, that the rate of exchange
used shall be that at which in accordance with normal financial procedures in
the relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.

     (b) The obligations of each Guarantor in respect of any sum due under the
AI Guaranty Agreement or any holder of the Guarantied Obligations or other
obligations owing thereunder (the “Applicable Creditor”) shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than the currency in
which such sum is stated to be due hereunder (the “Agreement Currency”), be
discharged only to the extent that, on the Business Day following receipt by the
Applicable Creditor of any sum adjudged to be so due in the Judgment Currency,
the Applicable Creditor may in accordance with normal financial procedures in
the relevant jurisdiction purchase the Agreement Currency with the Judgment
Currency; if the amount of the Agreement Currency so purchased is less than the
sum originally due to the Applicable Creditor in the Agreement Currency, such
Guarantor agrees, as a separate obligation and notwithstanding any judgment, to
indemnify the Applicable Creditor against such loss. The obligations of the
Guarantors contained in the Paragraph 10U shall survive termination of the AI
Guaranty Agreement and the payment of all amounts owing hereunder and thereunder

     11. DEFINITIONS; ACCOUNTING MATTERS. For the purpose of this Agreement, the
terms defined in Paragraphs 11A and 11B (or within the text of any other
paragraph) shall have the respective meanings specified therein and all
accounting matters shall be subject to determination as provided in Paragraph
11C.

     11A. Yield-Maintenance Terms.

     “Business Day” shall mean any day other than a Saturday, a Sunday or a day
on which commercial banks in New York City are required or authorized to be
closed.

     “Called Principal” shall mean, with respect to any Note, the principal of
such Note that is to be prepaid pursuant to Paragraph 4B or has become or is
declared to be immediately due and payable pursuant to Paragraph 7A, as the
context requires.

36

--------------------------------------------------------------------------------




     “Discounted Value” shall mean, with respect to the Called Principal of any
Note, the amount obtained by discounting all Remaining Scheduled Payments with
respect to such Called Principal from their respective scheduled due dates to
the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (as converted to reflect
the periodic basis on which interest on the Notes is payable, if interest is
payable other than on a semi-annual basis) equal to the Reinvestment Yield with
respect to such Called Principal.

     “Reinvestment Yield” shall mean, with respect to the Called Principal of
any Note, 0.50% over the yield to maturity implied by (i) the yields reported as
of 10:00 a.m. (New York City local time) on the Business Day next preceding the
Settlement Date with respect to such Called Principal for actively traded U.S.
Treasury securities having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date on the display designated as
“Page PX1” (or such other display as may replace Page PX1 on Bloomberg Financial
Markets (“Bloomberg”), or, if Bloomberg shall cease to report such yields or
shall cease to be Prudential Capital Group's customary source of information for
calculating yield-maintenance amounts on privately placed notes, then such
source as is then Prudential Capital Group's customary source of such
information), or if such yields shall not be reported as of such time or the
yields reported as of such time shall not be ascertainable, (ii) the Treasury
Constant Maturity Series yields reported, for the latest day for which such
yields shall have been so reported as of the Business Day next preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15(519) (or any comparable successor publication) for
actively traded U.S. Treasury securities having a constant maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. Such
implied yield shall be determined, if necessary, by (a) converting U.S. Treasury
bill quotations to bond equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between yields reported for various
maturities. The Reinvestment Yield shall be rounded to that number of decimal
places as appears in the coupon of the applicable Note.

     “Remaining Average Life” shall mean, with respect to the Called Principal
of any Note, the number of years (calculated to the nearest one-twelfth year)
obtained by dividing (i) such Called Principal into (ii) the sum of the products
obtained by multiplying (a) each Remaining Scheduled Payment of such Called
Principal (but not of interest thereon) by (b) the number of years (calculated
to the nearest one-twelfth year) which will elapse between the Settlement Date
with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

     “Remaining Scheduled Payments” shall mean, with respect to the Called
Principal of any Note, all payments of such Called Principal and interest
thereon (determined assuming that the per annum interest rate on such Note would
be 5.34% at all times) that would be due on or after the Settlement Date with
respect to such Called Principal if no payment of such Called Principal were
made prior to its scheduled due date.

37

--------------------------------------------------------------------------------




     “Settlement Date” shall mean, with respect to the Called Principal of any
Note, the date on which such Called Principal is to be prepaid pursuant to
Paragraph 4B or has become or is declared to be immediately due and payable
pursuant to Paragraph 7A, as the context requires.

     “Yield-Maintenance Amount” shall mean, with respect to any Note, an amount
equal to the excess, if any, of the Discounted Value of the Called Principal of
such Note over the sum of (i) such Called Principal plus (ii) interest accrued
thereon (determined assuming that the per annum interest rate on such Note would
be 5.34% at all times) as of (including interest due on) the Settlement Date
with respect to such Called Principal. The Yield-Maintenance Amount shall in no
event be less than zero.

     11B. Other Terms.

     “Adjusted Net Proceeds” in respect of any Pro Rata Prepayment Event means
an amount equal to the product of (a) 75% of the Net Proceeds (as defined in the
Revolving Credit Agreement) of the associated Prepayment Event (as defined in
the Revolving Credit Agreement), and (b) a fraction, the numerator of which is
aggregate outstanding principal balance of the Notes and the denominator of
which is the numerator plus the Aggregate Revolving Credit Exposure (as defined
in the Revolving Credit Agreement) calculated as of the date of the Prepayment
event giving rise to such Net Proceeds.

     “AEC” means Albany Engineered Composites, Inc., currently a Wholly-Owned
Subsidiary.

     “Affiliate” shall mean any Person directly or indirectly controlling,
controlled by, or under direct or indirect common control with, a the Company,
except a Subsidiary. A Person shall be deemed to control a corporation if such
Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such corporation, whether through
the ownership of voting securities, by contract or otherwise. The status of any
individual as an officer or director of any Person shall not, in and of itself,
be deemed to make such individual an Affiliate of such Person.

     “Agreement” shall mean this Note Agreement and Guaranty, as amended,
supplemented and in effect from time to time.

     “AI Guarantor Joinder Agreement” shall mean shall mean a Joinder Agreement,
in the form of Exhibit B hereto, to be executed by Guarantors added pursuant to
Paragraph 5M hereof.

     “AI Guaranty Agreement” shall have the meaning specified in Paragraph 10A.

     “Bankruptcy Law” shall have the meaning specified in clause (viii) of
Paragraph 7A.

     “Capitalized Lease Obligation” shall mean, for any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be

38

--------------------------------------------------------------------------------




classified and accounted for as capital leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

     “Change in Control” shall mean (a) the ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Exchange Act and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof) other than Permitted Shareholders, of shares
representing 35% or more of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Company at a time when Permitted
Shareholders together (i) do not have the unrestricted power directly or
indirectly to vote or direct the vote of shares representing a percentage of
such aggregate ordinary voting power that is greater than the percentage so
owned by any such Person or group or (ii) do not Control the Company; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Company by Persons who were neither (i) nominated by the board
of directors of the Company nor (ii) appointed by directors so nominated; or (c)
the occurrence of any “change in control” or similar event, however denominated,
resulting in an obligation on the part of the Company or any Subsidiary to
repay, redeem or repurchase, or to offer to repay, redeem or repurchase,
Material Indebtedness.

     “Chinese Subsidiary” means any Subsidiary that is incorporated or otherwise
organized under the laws of China.

     “Code” shall mean the Internal Revenue Code of 1986, as amended.

     “Competitor” shall mean any Person which is primarily or substantially
engaged in the paper machine clothing or high performance door manufacturing
sectors; provided, that a Person which is an Institutional Investor shall not be
deemed to be engaged in such business solely by reason of the ownership of a
passive investment (including but not limited to the ownership of nonvoting
equity securities) in any Person engaged in such business or the exercise of
rights or influence in connection with a workout of any troubled passive
investment in any Person engaged in any such business.

     “Consolidated EBITDA” shall mean, for any period, Consolidated Net Income
for such period, plus, without duplication and to the extent deducted from
revenues in determining Consolidated Net Income, the sum of (a) Consolidated
Interest Expense for such period, (b) income tax expense for such period, (c)
depreciation and amortization for such period, (d) all non-cash charges
(including any non-cash expenses relating to stock option exercises or other
non-cash, stock-based compensation such as restricted stock units) during such
period (provided that any cash payment made with respect to any such non-cash
charge shall be subtracted in computing Consolidated EBITDA for the period in
which such cash payment is made), (e) all charges related to the early
retirement of Indebtedness during such period and (f) cash restructuring charges
not in excess of $25,000,000 in any period of four fiscal quarters or
$75,000,000 in the aggregate from and after July 16, 2010, and minus, without
duplication, (x) all non-cash gains and income for such period, and (y) any
gains related to the early retirement of Indebtedness for such period, all
determined on a consolidated basis for the Company and its

39

--------------------------------------------------------------------------------




Subsidiaries in accordance with GAAP. Notwithstanding the foregoing,
Consolidated EBITDA for the fiscal quarters of the Company ended December 31,
2009, March 31, 2010, and June 30, 2010 will be deemed for all purposes of this
Agreement to be $45,836,000, $33,501,000 and $49,235,000, respectively.

     “Consolidated Interest Expense” shall mean, for any period, the gross
interest expense, whether expensed or capitalized (including the interest
component in respect of Capital Lease Obligations), accrued or paid by the
Company and its Subsidiaries during such period but excluding the amortization
of deferred financing costs, determined on a consolidated basis in accordance
with GAAP. For purposes of the foregoing, gross interest expense shall be
determined after giving effect to any net payments received by the Company or
its Subsidiaries under interest rate protection agreements, the effect of which
is required to be reflected in the Company’s income statement under “Interest
Expense”.

     “Consolidated Net Income” means, for any period, net income or loss of the
Company and its Subsidiaries for such period, determined on a consolidated basis
in accordance with GAAP.

     “Consolidated Subsidiary” shall mean at any date any Subsidiary or other
entity the accounts of which would be consolidated with those of the Company in
its consolidated financial statements if such financial statements were prepared
on such date in accordance with GAAP.

     “Consolidated Tangible Net Worth” shall mean at any date the consolidated
common shareholders’ equity of the Company and its Consolidated Subsidiaries
less their consolidated Intangible Assets, all determined as of such date. For
purposes of this definition, “Intangible Assets” means the amount (to the extent
reflected in determining such consolidated common shareholders’ equity in
accordance with GAAP) of (i) all write-ups (other than write-ups resulting from
foreign currency transactions and write-ups of assets of a going concern
business made within twelve months after the acquisition of such business)
subsequent to December 31, 2005 in the book value of any asset owned by the
Company or a Consolidated Subsidiary, (ii) all investments in unconsolidated
Subsidiaries and all equity investments in Persons which are not Subsidiaries,
in each case to the extent that the carrying value of such investment on any
Company’s books exceeds its historical cost and (iii) all unamortized debt
discount and expense, unamortized deferred charges (but only to the extent that
the aggregate amount thereof exceeds $15,000,000), goodwill, patents,
trademarks, service marks, trade names, copyrights, organization or
developmental expenses and other intangible assets.

     “Control” shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

     “Default” shall mean any of the events specified in Paragraph 7A, whether
or not any requirement for such event to become an Event of Default has been
satisfied.

40

--------------------------------------------------------------------------------




     “Domestic Subsidiary” means a Subsidiary that is incorporated or organized
in the United States of America or any state or other political subdivision,
territory or possession thereof.

     “Environmental Laws” shall mean all laws, rules, regulations, codes,
ordinances, permits, licenses, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the presence, management, release or threatened release of
any Hazardous Material or to health and safety matters.

     “Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Laws,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the presence, release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

     “Environmental Permits” means any and all permits, licenses, approvals,
registrations, notifications, exemptions, and any other authorization required
under any Environmental Law.

     “Equity Interests” means any shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights to acquire any such equity ownership
interests.

     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

     “ERISA Affiliate” shall mean any corporation which is a member of the same
controlled group of corporations as the Company within the meaning of section
414(b) of the Code, or any trade or business which is under common control with
the Company within the meaning of section 414(c) of the Code.

     “Event of Default” shall mean any of the events specified in Paragraph 7A,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act.

     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

     “Financial Officer” shall mean, as to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.

     “Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

41

--------------------------------------------------------------------------------




     “GAAP” shall have the meaning set forth in Paragraph 11C.

     “Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

     “Guarantee” shall mean, with respect to any Person, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary Co-Issuer”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, or (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary Co-Issuer so as to enable the primary Co-Issuer to pay
such Indebtedness or other obligation; provided, that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business.

     “Guarantied Obligations” shall have the meaning specified in Paragraph 10A.

     “Guarantor” shall mean each of the Subsidiaries party hereto as a
guarantor, and each other Subsidiary that becomes a Guarantor pursuant to
Paragraph 5M.

     “Guaranty Requirement” shall mean, at any time, that (a) the AI Guaranty
Agreement shall have been executed by (i) each Domestic Subsidiary that is or
becomes either a Borrowing Subsidiary (as defined in the Revolving Credit
Agreement) or a Subsidiary Guarantor (as defined in the Revolving Credit
Agreement), and (ii) each other Domestic Subsidiary (other than (A) any Domestic
Subsidiary that is a subsidiary of a Foreign Subsidiary, (B) any Domestic
Subsidiary that (x) does not conduct any business operations, (y) has assets
with a total book value not in excess of $1,000 and (z) does not have any
Indebtedness outstanding and (C) any Subsidiary that is created as a result of a
Permitted AEC Transaction), in each case existing at such time, shall have been
delivered to the Required Holders and shall be in full force and effect, (b) the
Indemnity, Subrogation and Contribution Agreement (or a supplement thereto)
shall have been executed by the Company and each Domestic Subsidiary party to
the AI Guaranty Agreement, shall have been delivered to the Required Holders and
shall be in full force and effect, and (c) as to each Subsidiary that shall
become a party to the AI Guaranty Agreement after the Date of Closing, each
holder of Notes shall have received documents comparable to those delivered
under paragraph 3A with respect to Subsidiaries party to such AI Guaranty
Agreement on the Date of Closing.

42

--------------------------------------------------------------------------------




     “Hazardous Materials” shall mean (i) any material or substance defined as
or included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous material,” “toxic substances” or any other formulations intended to
define, list or classify substances by reason of their deleterious properties,
(ii) any oil, petroleum or petroleum derived substance, (iii) any flammable
substances or explosives, (iv) any radioactive materials, (v) asbestos in any
form, (vi) electrical equipment that contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of 50 parts per
million, (vii) pesticides or (viii) any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any governmental agency
or authority or which may or could pose a hazard to the health and safety of
persons in the vicinity thereof.

     “Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

     “Immaterial Subsidiary” means any Subsidiary (other than any Guarantor or
any Subsidiary that directly or indirectly owns capital stock of the Company or
any Guarantor) with respect to which both: (a) the sum of (i) the consolidated
book value of the assets of such Subsidiary and (ii) the aggregate consolidated
book value of the assets of each other Subsidiary that has a lower consolidated
book value than the assets of the Subsidiary specified in subclause (i) of this
clause (a) is less than 3.0% of the aggregate consolidated book value of the
total assets of the Company and all the Subsidiaries, in each case determined as
of the last day of the most recently ended fiscal year for which financial
statements are available; and (b) the sum of (i) such Subsidiary’s consolidated
net income and (ii) the aggregate consolidated net income of each other
Subsidiary that has a lower consolidated net income than that of the Subsidiary
specified in subclause (i) of this clause (b) is less than 3.0% of Consolidated
Net Income, in each case for the most recently ended fiscal year for which
financial statements are available.

     “Including” shall mean, unless the context clearly requires otherwise,
“including without limitation”.

     “Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money or with respect to
deposits or advances of any kind, (b) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable and obligations under Hedging Agreements, in each case incurred
in the ordinary course of business), (e) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (f)
all Guarantees by such Person of Indebtedness of others, (g) all Capitalized
Lease Obligations of such Person, (h) all obligations of such Person as an
account party in respect of letters of credit and letters of guaranty and (i)
all obligations of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any

43

--------------------------------------------------------------------------------




partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

     “Indemnity, Subrogation and Contribution Agreement” shall mean an
Indemnity, Subrogation and Contribution Agreement substantially in the form of
Exhibit D hereto.

     “Institutional Investor” shall mean any insurance company, commercial,
investment or merchant bank, finance company, mutual fund, registered money or
asset manager, savings and loan association, credit union, registered investment
advisor, pension fund, investment company, licensed broker or dealer, “qualified
institutional buyer” (as such term is defined under Rule 144A promulgated under
the Securities Act, or any successor law, rule or regulation) or “accredited
investor” (as such term is defined under Regulation D promulgated under the
Securities Act, or any successor law, rule or regulation).

     “Leverage Ratio” shall mean, on any date, the ratio of (i) Total Debt at
such date to (ii) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Company ended on or most recently prior to such date (and solely
for purposes of this definition, if any Person shall have been acquired or
divested by the Company or its Consolidated Subsidiaries or if the Company shall
have merged with any Person during such period, Consolidated EBITDA shall be
determined on a pro forma basis as if such acquisition, divestiture or merger,
and any related incurrence or repayment of Indebtedness had occurred at the
beginning of such period).

     “Lien” shall mean, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement relating
to such asset, and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

     “Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property or financial condition of the Company and the
Subsidiaries taken as a whole, or (b) the validity or enforceability of any of
the Transaction Documents or the rights and remedies of the holders of the Notes
thereunder.

     “Material Indebtedness” means Indebtedness (other than the obligations
under this Agreement, the Notes or any other Transaction Document), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Company or Subsidiaries in an aggregate principal amount exceeding
$20,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Company or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements provided for in such Hedging Agreement) that
the Company or such Subsidiary would be required to pay if such Hedging
Agreement were terminated at such time.

     “Material Subsidiary” shall mean each Subsidiary that is not an Immaterial
Subsidiary.

44

--------------------------------------------------------------------------------




     “Multiemployer Plan” shall mean any Plan which is a “multiemployer plan”
(as such term is defined in section 4001(a)(3) of ERISA).

     “Non-Wholly Owned Subsidiary” means a Subsidiary that is not a Wholly Owned
Subsidiary.

     “Officer’s Certificate” shall mean a certificate signed in the name of the
Company or the applicable Guarantor, in each case by its respective Chief
Executive Officer, President, Chief Financial Officer or Treasurer.

     “Original Credit Agreement” shall mean the Credit Agreement, dated April
16, 2006, by and among the Company, certain Subsidiaries of the Company party
thereto, certain lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent, and JPMorgan Europe Limited, as London agent, as amended
by the First Amendment thereto dated August 31, 2006 and the Second Amendment
thereto dated April 27, 2007.

     “PBGC” shall mean the Pension Benefit Guaranty Corporation, or any
successor or replacement entity thereto under ERISA.

     “Permitted AEC Transaction” means (i) the sale of Equity Interests in AEC
to a third party for fair value, (ii) the contribution for fair value of all or
a portion of the assets of AEC to an entity newly formed for the purpose of
establishing joint ownership with one or more third parties in exchange for
Equity Interests in such newly formed entity and (iii) any subsequent sale for
fair value of Equity Interests (in one or more transactions) to any third
parties pursuant to the terms of the shareholders’ agreement, joint ownership
agreement or other constitutive document of such newly formed entity.

    “Permitted Investments” shall mean:

     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from Standard & Poor’s or from Moody’s Investors
Service, Inc.;

     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying

45

--------------------------------------------------------------------------------




the criteria described in clause (c) above;

     (e) shares of money market mutual or similar funds that invest exclusively
in assets satisfying the requirements of clauses (a) through (d) above;

     (f) money market, mutual or similar funds offered by any lender under the
Revolving Credit Agreement or an Affiliate of such a lender; and

     (g) investments by Albany International Tecidos Tecnicos Ltda. in the debt
securities of Bradesco Empresas not to exceed $5,000,000 in the aggregate at any
time;

provided that, in the case of any investment by a Foreign Subsidiary, “Permitted
Investments” shall also include: (i) direct obligations of the sovereign nation
(or any agency thereof) in which such Foreign Subsidiary is organized and is
conducting business or obligations fully and unconditionally guaranteed by such
sovereign nation (or any agency thereof), (ii) investments of the type and
maturity described in clauses (a) through (d) above of foreign obligors, which
investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (iii) shares of money market mutual or similar funds which invest
exclusively in assets otherwise satisfying the requirements of this definition
(including this proviso).

     “Permitted Shareholders” means (a) J. Spencer Standish, (b) any of J.
Spencer Standish’s descendants or legatees, (c) any executor, personal
representative or spouse of J. Spencer Standish or any of his descendants, (d)
any corporation, trust or other entity holding voting stock of the Company as to
which one or more of the Persons identified in the foregoing clauses (a) through
(c) have Control, (e) any trust as to which Persons so identified in clauses (a)
through (c) above hold at least 85.0% of the beneficial interest in the income
and principal of the trust disregarding the interests of the contingent
remaindermen and (f) any employee stock ownership plan for the benefit of
employees of the Company.

     “Person” shall mean and include an individual, a partnership, a joint
venture, a corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.

     “Plan” shall mean any “employee pension benefit plan” (as such term is
defined in section 3 of ERISA) which is or has been established or maintained,
or to which contributions are or have been made, by the Company, a Guarantor or
any ERISA Affiliate.

     “Preferred Stock” shall mean any class of capital stock of a corporation
that is preferred over any other class of capital stock of such corporation as
to the payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.

     “Pro Rata Prepayment” shall mean a prepayment of the Notes in an aggregate
amount equal to the Adjusted Net Proceeds in respect of the applicable Pro Rata
Prepayment Event.

46

--------------------------------------------------------------------------------




     “Pro Rata Prepayment Event” shall mean the reduction of Commitments (as
defined in the Revolving Credit Agreement) pursuant to the terms of Section
6.03(i) or 6.06(c) of the Revolving Credit Agreement (or any successor or
equivalent provision).

     “Proposed Prepayment Date” shall have the meaning specified in Paragraph
4D.

     “Purchaser” shall mean each Person named on the Purchaser Schedule attached
hereto.

     “Receivables” means all accounts, contract rights, chattel paper,
instruments, general intangibles and other assets arising out of or in
connection with the sale or lease of goods or the rendering of services.

     “Required Holder(s)” shall mean the holder or holders of more than 50% of
the aggregate principal amount of the Notes from time to time outstanding.

     “Restricted Payment” shall mean any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests of
the Company, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests or any option, warrant or other right to acquire any such
Equity Interests; provided that none of (a) any dividend or distribution
consisting solely of common stock of the Company, (b) the payment of cash in
lieu of fractional shares in connection with any such common stock dividend or
distribution or (c) the acceptance of shares of common stock of the Company in
payment of the exercise price of any option to acquire any such shares of common
stock of the Company shall constitute a Restricted Payment.

     “Revolving Credit Agreement” shall mean that certain Five-Year Revolving
Credit Facility Agreement dated as of July 16, 2010 among the Company, the
Borrowing Subsidiaries, the lenders party thereto and JP Morgan Chase Bank, as
administrative agent (and any replacement or successor revolving credit facility
permitting aggregate borrowings or other credit extensions in an amount of $100
million or more), in each case, as the same may be amended or modified from time
to time.

     “Securities Act” shall mean the Securities Act of 1933, as amended.

     “Significant Holder” shall mean (i) each Purchaser, so long as it shall
hold (or be committed under this Agreement to purchase) any Note, or (ii) any
other holder of at least 10% of the aggregate principal amount of the Notes from
time to time outstanding.

     “subsidiary” shall mean, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the

47

--------------------------------------------------------------------------------




equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

     “Subsidiary” shall mean any subsidiary of the Company.

     “Subsidiary Guarantor” shall mean any subsidiary of the Company that is
also a Guarantor.

     “Taxes” shall mean any and all present or future taxes, levies, imposts,
duties, deductions, charges, assessments, fees or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

     “Total Debt” shall mean, at any time, the sum of (a) all Indebtedness that
is or should be reflected as a liability on a consolidated balance sheet of the
Company and the Subsidiaries in accordance with GAAP and (b) the consideration
(other than any note of a Subsidiary that serves as a conduit in a sale or
financing transaction with respect to Receivables) received by the Company or
any Consolidated Subsidiary from any Person (other than the Company or a
Subsidiary) for Receivables sold, which Receivables remain uncollected at such
time (other than delinquent Receivables sold for collection in the ordinary
course of business and not as part of a financing transaction); less (x) the sum
of all cash and cash equivalents (as determined in accordance with GAAP), (y)
the cash surrender value of life insurance policies naming the Company as
beneficiary (as determined in accordance with GAAP) and (z) the fair market
value of any Marketable Securities held by the Company and the Consolidated
Subsidiaries, with such excluded items under clauses (x) through (z) above not
to exceed $65,000,000 in the aggregate at any time; provided, however, that with
respect to any Non-Wholly Owned Subsidiary, the Indebtedness (other than any
Indebtedness that is Guaranteed by the Company or a Wholly-Owned Subsidiary) and
assets thereof referred to in the foregoing clauses shall be disregarded in the
calculation of “Total Debt” to the extent of any economic interest in such
Non-Wholly Owned Subsidiary that is owned by any Person other than the Company
or a Wholly-Owned Subsidiary. For the purposes of this definition, “Marketable
Securities” means any debt or equity securities for which an active trading
market exists and price quotations are available.

     “Transaction Documents” means this Agreement, the AI Guaranty Agreement,
the Notes, and the Indemnity, Subrogation and Contribution Agreement.

     “Transferee” shall mean any direct or indirect transferee of all or any
part of any Note purchased under this Agreement.

     “USA Patriot Act” shall mean United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

48

--------------------------------------------------------------------------------




     “Voting Stock” shall mean, with respect to any corporation, any shares of
stock of such corporation whose holders are entitled under ordinary
circumstances to vote for the election of directors of such corporation
(irrespective of whether at the time stock of any other class or classes shall
have or might have voting power by reason of the happening of any contingency).

     “Wholly Owned Subsidiary” means a Subsidiary all of the capital stock and
other equity interests in which, other than qualifying shares and/or nominal
equity interests that are required to be held by Persons under applicable law,
are owned by the Company or a Subsidiary.

          11C. Accounting and Legal Principles, Terms and Determinations. All
references in this Agreement to “GAAP” shall mean generally accepted accounting
principles, as in effect in the United States from time to time; provided that
(a) if the Company notifies the Required Holders that the Company requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Required Holders notify the Company that
the Required Holders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith, and (b)
notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Accounting Standards Codification 825-10, or any successor
thereto (including pursuant to the Accounting Standards Codification), to value
any Indebtedness of the Company or any Subsidiary at “fair value”, as defined
therein. Unless otherwise specified herein, all accounting terms used herein
shall be interpreted, all determinations with respect to accounting matters
hereunder shall be made, and all unaudited financial statements and certificates
and reports as to financial matters required to be furnished hereunder shall be
prepared, in accordance with GAAP, applied on a basis consistent with the most
recent audited consolidated financial statements of the Company and its
Subsidiaries delivered pursuant to Paragraph 5A(i) or (ii) or, if no such
statements have been so delivered, the most recent audited financial statements
referred to in clause (i) of Paragraph 8B. Any reference herein to any specific
citation, section or form of law, statute, rule or regulation shall refer to
such new, replacement or analogous citation, section or form should citation,
section or form be modified, amended or replaced.

     12. MISCELLANEOUS.

     12A. Note Payments. So long as any Purchaser shall hold any Note, the
Company will make payments of principal of, interest on and any
Yield-Maintenance Amount payable with respect to such Note, which comply with
the terms of this Agreement, by wire transfer of immediately available funds for
credit (not later than 12:00 noon, New York City time, on the date due) to such
Purchaser’s account or accounts as specified in the Purchaser Schedule attached
hereto, or such other account or accounts in the United States as such Purchaser
may designate in

49

--------------------------------------------------------------------------------




writing, notwithstanding any contrary provision herein or in any Note with
respect to the place of payment. Each Purchaser agrees that, before disposing of
any Note, it will make a notation thereon (or on a schedule attached thereto) of
all principal payments previously made thereon and of the date to which interest
thereon has been paid. The Company agrees to afford the benefits of this
Paragraph 12A to any Transferee which shall have made the same agreement as the
Purchasers have made in this Paragraph 12A.

     12B. Expenses. The Company agrees to pay, and save you and any Transferee
harmless against liability for the payment of, all reasonable out-of-pocket
expenses arising in connection with (i) all document production and duplication
charges and the fees and expenses of one special counsel (and any local counsel)
engaged in connection with any subsequent proposed modification of, or proposed
consent under, this Agreement or the Notes, whether or not such proposed
modification shall be effected or proposed consent granted (but in either event
only if requested by the Company), and (ii) the costs and expenses, including
attorneys’ fees, incurred by you or any Transferee in enforcing any rights under
this Agreement or the Notes. In addition, with respect to you only, the Company
agrees to pay, and save you harmless against liability for the payment of, all
reasonable out-of-pocket expenses incurred by you in connection with your
responding to any subpoena or other legal process or informal investigative
demand issued in connection with and arising pursuant to this Agreement or the
transactions contemplated hereby or by reason of your having acquired any Note
(but not including any general investigation or proceeding involving your
investments or activities generally), including without limitation reasonable
costs and expenses incurred in any bankruptcy case. The obligations of the
Company under this Paragraph 12B shall survive the transfer of any Note or
portion thereof or interest therein and the payment of any Note.

     12C. Consent to Amendments. This Agreement may be amended, and the Company
may take any action herein prohibited, or omit to perform any act herein
required to be performed by them, if the Company shall obtain the written
consent to such amendment, action or omission to act, of the Required Holder(s)
except that, without the written consent of the holder or holders of all Notes
at the time outstanding, no amendment to this Agreement shall change the stated
maturity of any Note, or change the principal of, or the rate, method of
computation or time of payment of interest on or any Yield-Maintenance Amount
payable with respect to any Note, or affect the time, amount or allocation of
any prepayments, or change the proportion of the principal amount of the Notes
required with respect to any consent, amendment, waiver or declaration. Each
holder of any Note at the time or thereafter outstanding shall be bound by any
consent authorized by this Paragraph 12C, whether or not such Note shall have
been marked to indicate such consent, but any Notes issued thereafter may bear a
notation referring to any such consent. No course of dealing between the Company
and the holder of any Note nor any delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any holder of such
Note. As used herein and in the Notes, the term “this Agreement” and references
thereto shall mean this Agreement as it may from time to time be amended or
supplemented.

     12D. Form, Registration, Transfer and Exchange of Notes; Lost Notes. The
Notes are issuable as registered notes without coupons in denominations of at
least $10,000,000 (and increments of $1,000,000 in excess thereof), except as
may be necessary to (i) reflect any principal amount not evenly divisible by
$1,000,000 or (ii) enable the registration of transfer by a

50

--------------------------------------------------------------------------------




holder of its entire holding of Notes. The Company shall keep, at the Company’s
principal office, a register in which the Company shall provide for the
registration of Notes and of transfers of Notes. Upon surrender for registration
of transfer of any Note at the principal office of the Company, the Company
shall, at its expense, execute and deliver one or more new Notes of like tenor
and of a like aggregate principal amount, registered in the name of such
transferee or transferees; provided, however, that Notes shall not be
transferred to a Competitor, and the Company shall not be required to
re-register any transfer of Notes to a Competitor. At the option of the holder
of any Note, such Note may be exchanged for other Notes of like tenor and of any
authorized denominations, of a like aggregate principal amount, upon surrender
of the Note to be exchanged at the principal office of the Company. Whenever any
Notes are so surrendered for exchange, the Company shall, at its expense,
execute and deliver the Notes which the holder making the exchange is entitled
to receive. Every Note surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer
duly executed, by the holder of such Note or such holder’s attorney duly
authorized in writing. Any Note or Notes issued in exchange for any Note or upon
transfer thereof shall carry the rights to unpaid interest and interest to
accrue which were carried by the Note so exchanged or transferred, so that
neither gain nor loss of interest shall result from any such transfer or
exchange. Upon receipt of written notice from the holder of any Note of the
loss, theft, destruction or mutilation of such Note and, in the case of any such
loss, theft or destruction, upon receipt of such holder’s unsecured indemnity
agreement, or in the case of any such mutilation upon surrender and cancellation
of such Note, the Company will make and deliver a new Note, of like tenor, in
lieu of the lost, stolen, destroyed or mutilated Note. The Company shall give to
any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.

     12E. Persons Deemed Owners; Participations. Prior to due presentment for
registration of transfers permitted hereunder, the Company may treat the Person
in whose name any Note is registered as the owner and holder of such Note for
the purpose of receiving payment of principal of, interest on and any
Yield-Maintenance Amount payable with respect to such Note and for all other
purposes whatsoever, whether or not such Note shall be overdue, and the Company
shall not be affected by notice to the contrary. Subject to the preceding
sentence, the holder of any Note may from time to time grant participations in
such Note to any Person (other than a Competitor) on such terms and conditions
as may be determined by such holder in its sole and absolute discretion.

     12F. Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein or made in writing by or on
behalf of the Company in connection herewith shall survive the execution and
delivery of this Agreement and the Notes, the transfer by a Purchaser of any
Note or portion thereof or interest therein and the payment of any Note, and may
be relied upon by any Transferee, regardless of any investigation made at any
time by or on behalf of any Purchaser or any Transferee. Subject to the
preceding sentence, this Agreement and the Notes embody the entire agreement and
understanding between the Purchasers and the Company and supersede all prior
agreements and understandings relating to the subject matter hereof.

51

--------------------------------------------------------------------------------




     12G. Successors and Assigns. All covenants and other agreements in this
Agreement contained by or on behalf of the parties hereto shall bind and inure
to the benefit of the respective successors and assigns of the parties hereto
(including, without limitation, any Transferee) whether so expressed or not.

     12H. Notices. All written communications provided for hereunder shall be
sent by first class mail or nationwide overnight delivery service (with charges
prepaid) and (i) if to a Purchaser, addressed to it at the address specified for
such communications in the Purchaser Schedule attached hereto, or at such other
address as such Purchaser shall have specified to the Company in writing, (ii)
if to any other holder of any Note, addressed to such other holder at such
address as such other holder shall have specified to the Company in writing or,
if any such other holder shall not have so specified an address to the Company,
then addressed to such other holder in care of the last holder of such Note
which shall have so specified an address to the Company, and (iii) if to the
Company, addressed to it at c/o Albany International Corp., 1373 Broadway,
Albany, New York 12204, Attention: Chief Financial Officer, Fax number (518)
447-6575, or at such other address as the Company shall have specified to the
holder of each Note in writing. Notices under this Paragraph 12H will be deemed
given only when actually received or refused.

     12I. Payments Due on Non-Business Days. Anything in this Agreement or the
Notes to the contrary notwithstanding, any payment of principal of or interest
on any Note that is due on a date other than a Business Day shall be made on the
next succeeding Business Day. If the date for any payment is extended to the
next succeeding Business Day by reason of the preceding sentence, the period of
such extension shall not be included in the computation of the interest payable
on such Business Day.

     12J. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE
INTERNAL LAW OF THE STATE OF NEW YORK.

     12K. Consent to Jurisdiction; Waiver of Immunities. The Company and each of
the Guarantors irrevocably submits to the jurisdiction of any New York state or
Federal court sitting in New York in any action or proceeding arising out of or
relating to this Agreement, and the Company and each of the Guarantors hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in New York state or Federal Court. The Company and
Guarantors each consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in this
Paragraph 12K by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, return receipt requested,
to it at its address specified in Paragraph 12H or at such other address of
which such holder shall then have been notified pursuant to said paragraph. The
Company and each Guarantor agree that such service upon receipt (i) shall be
deemed in every respect effective service of process upon it in any such suit,
action or proceeding and (ii) shall, to the fullest extent permitted by
applicable law, be taken and held to be valid personal service upon and personal
delivery to it. Notices hereunder shall be conclusively presumed received as
evidenced by a delivery receipt furnished by the United States Postal Service or
any reputable

52

--------------------------------------------------------------------------------




commercial delivery service. The Company and each of the Guarantors agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Paragraph 12K shall affect the right of any
holder of the Notes to serve legal process in any other manner permitted by law
or affect the right of any holder of the Notes to bring any action or proceeding
against the Company or any of the Guarantors or its property in the courts of
any other jurisdiction. To the extent that the Company or any Guarantor has or
hereafter may acquire immunity from jurisdiction of any court or from any legal
process (whether through service of notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, the Company and each Guarantor hereby irrevocably waives such
immunity in respect of its obligations under this agreement.

     12L. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

     12M. Descriptive Headings. The descriptive headings of the several
paragraphs of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

     12N. Counterparts. This Agreement may be executed in any number of
counterparts (or counterpart signature pages), each of which counterparts shall
be an original but all of which together shall constitute one instrument.

     12O. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is prohibited by
any one of such covenants, the fact that it would be permitted by an exception
to, or otherwise be in compliance within the limitations of, another covenant
shall not (i) avoid the occurrence of an Event of Default or Default if such
action is taken or such condition exists or (ii) in any way prejudice an attempt
by the holders to prohibit (through equitable action or otherwise) the taking of
any action by the Company or any Subsidiaries which would result in an Event of
Default or Default.

     12P. WAIVER OF JURY TRIAL. THE COMPANY AND THE GUARANTORS AND THE HOLDERS
OF THE NOTES AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE NOTES, ANY
OTHER TRANSACTION DOCUMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT
MATTER OF THIS TRANSACTION AND THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING WITHOUT LIMITATION, CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
THE HOLDERS OF

53

--------------------------------------------------------------------------------




THE NOTES, THE COMPANY AND GUARANTORS EACH ACKNOWLEDGE THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO THIS BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL
CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. THE HOLDERS OF
THE NOTES, THE COMPANY AND GUARANTORS FURTHER WARRANT AND REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

     12Q. Independent Investigation. Each Purchaser has made its own independent
investigation of the condition (financial and otherwise), prospects and affairs
of the Company and its Subsidiaries in connection with its purchase of the Notes
hereunder and has made and shall continue to make its own appraisal of the
creditworthiness of the Company. No holder of Notes shall have any duty or
responsibility to any other holder of Notes, either initially or on a continuing
basis, to make any such investigation or appraisal or to provide any credit or
other information with respect thereto. No holder of Notes is acting as agent or
in any other fiduciary capacity on behalf of any other holder of Notes.

54

--------------------------------------------------------------------------------




     Please sign the form of acceptance on the enclosed counterpart of this
letter and return the same to the Company, whereupon this letter shall become a
binding agreement between the Company, the Guarantors party hereto and each
Purchaser.

  Very truly yours,         ALBANY INTERNATIONAL CORP.           By:      

--------------------------------------------------------------------------------

    Title:         ALBANY INTERNATIONAL HOLDINGS   TWO, INC., as a Guarantor    
    By:      

--------------------------------------------------------------------------------

    Title:         ALBANY INTERNATIONAL   TECHNIWEAVE, INC., as a Guarantor    
    By:      

--------------------------------------------------------------------------------

    Title:         ALBANY INTERNATIONAL RESEARCH   CO., as a Guarantor        
By:      

--------------------------------------------------------------------------------

    Title:         GESCHMAY CORP., as a Guarantor         By:      

--------------------------------------------------------------------------------

    Title:


55

--------------------------------------------------------------------------------




    BRANDON DRYING FABRICS, INC., as a   Guarantor         By:      

--------------------------------------------------------------------------------

    Title:         GESCHMAY WET FELTS, INC., as a   Guarantor         By:      

--------------------------------------------------------------------------------

    Title:         GESCHMAY FORMING FABRICS CORP., as   a Guarantor         By:
     

--------------------------------------------------------------------------------

    Title:


The foregoing Agreement is hereby accepted as of the date first above written.  
THE PRUDENTIAL INSURANCE COMPANY    OF AMERICA   By:  

--------------------------------------------------------------------------------

  Vice President   THE PRUDENTIAL LIFE INSURANCE    COMPANY, LTD.   By:
Prudential Investment Management (Japan),   Inc., as Investment Manager   By:
Prudential Investment Management, Inc.,     as Sub-Adviser     By:    

--------------------------------------------------------------------------------

    Vice President


56

--------------------------------------------------------------------------------




GIBRALTAR LIFE INSURANCE CO., LTD. By: Prudential Investment Management (Japan),
  Inc., as Investment Manager   By: Prudential Investment Management, Inc.,    
as Sub-Adviser     By:    

--------------------------------------------------------------------------------

    Vice President   SECURITY BENEFIT LIFE INSURANCE    COMPANY, INC. By:
Prudential Private Placement Investors,   L.P. (as Investment Advisor) By:
Prudential Private Placement Investors, Inc.   (as its General Partner)     By:
   

--------------------------------------------------------------------------------

    Vice President


57

--------------------------------------------------------------------------------




PURCHASER SCHEDULES

  Aggregate     Principal     Amount of     Notes to be Note   Purchased
Denomination(s)  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY OF     AMERICA $101,000,000 $84,000,000    
$17,000,000 Pro Rata Share     of Structuring Fee: $16,800.00 in respect of the
First Note                                       $3,400.00 in respect of the
Second Note    


(1) All payments on account of Notes held by such   purchaser shall be made by
wire transfer of   immediately available funds for credit to:     Account No.:
P86188 (please do not include spaces)   Account Name: Prudential Managed
Portfolio   (in the case of payments on account of the Note originally   issued
in the principal amount of $84,000,000) (the “First Note”)     Account No.:
P86189 (please do not include spaces)   Account Name: The Prudential - Privest
Portfolio   (in the case of payments on account of the Note originally   issued
in the principal amount of $17,000,000) (the “Second Note”)     JPMorgan Chase
Bank   New York, NY   ABA No.: 021-000-021     Each such wire transfer shall set
forth the name of   the Company, a reference to “6.84% Senior Notes   due
October 25, 2017, PPN ____, INV ___”, and   the due date and application (as
among principal,   interest and Yield-Maintenance Amount) of the   payment being
made.   (2) Address for all notices relating to payments:     The Prudential
Insurance Company of America   c/o Investment Operations Group


--------------------------------------------------------------------------------




  Gateway Center Two, 10th Floor   100 Mulberry Street   Newark, NJ 07102-4077  
Attention: Manager, Billings and Collections   (3) Address for all other
communications and notices:     The Prudential Insurance Company of America  
c/o Prudential Capital Group   1114 Avenue of the Americas, 30th Floor   New
York, New York 10036   Attention: Managing Director   Tel: 212-626-2060   Fax:
212-626-2077   (4) Recipient of telephonic prepayment notices:     Manager,
Trade Management Group   Telephone: (973) 367-3141   Facsimile:   (800) 224-2278
  (5) Address for Delivery of Notes:     The Prudential Insurance Company of
America   c/o Prudential Capital Group   Three Gateway Center, 18th Floor   100
Mulberry Street   Newark, NJ 07102   Attention: Philip Corsello, Esq.   (6) Tax
Identification No.: 22-1211670


2

--------------------------------------------------------------------------------




    Aggregate       Principal       Amount of       Notes Note     to be
Purchased Denomination(s)    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    THE PRUDENTIAL LIFE INSURANCE $15,000,000 $15,000,000   COMPANY, LTD.    
         Pro Rata Share of Structuring Fee:    


(1) All principal, interest and Yield-Maintenance Amount   payments on account
of Notes held by such purchaser   shall be made by wire transfer of immediately
  available funds for credit to:     JPMorgan Chase Bank   New York, NY   ABA
No.: 021-000-021   Account No.: 304243809   Account Name: The Prudential Life
Insurance   Company, Ltd.     Each such wire transfer shall set forth the name
of the   Company, a reference to “6.84% Senior Notes due   October 25, 2017,
Security No. INV_____, PPN   _____” and the due date and application (as among  
principal, interest and Yield-Maintenance Amount) of   the payment being made.  
(2) All payments, other than principal, interest or Yield-   Maintenance Amount
(e.g., the Structuring Fee), on   account of Notes held by such purchaser shall
be made   by wire transfer of immediately available funds for   credit to:    
JPMorgan Chase Bank   New York, NY   ABA No. 021-000-021   Account No. 304199036
  Account Name: Prudential International Insurance   Service Co.


3

--------------------------------------------------------------------------------




  Each such wire transfer shall set forth the name of the   Company, a reference
to “6.84% Senior Notes due   October 25, 2017, Security No. INV_____, PPN  
_____” and the due date and application (e.g., type of   fee) of the payment
being made.   (3) Address for all notices relating to payments:     The
Prudential Life Insurance Company, Ltd.   2-13-10, Nagatacho   Chiyoda-ku, Tokyo
100-0014, Japan   Telephone: 81-3-5501-5190   Facsimile: 81-03-5501-5037  
E-mail: osamu.egi@prudential.com   Attention: Osamu Egi, Team Leader of
Financial   Reporting Team   (4) Address for all other communications and
notices:     Prudential Capital Group   Gateway Center 3, 18th Floor   100
Mulberry Street   Newark, NJ 07102   Attention: Albert Trank, Managing Director
  Telephone: (973) 802-8608   Facsimile:   (973) 367-3234   E-mail:
albert.trank@prudential.com   (5) Address for Delivery of Notes:     Send
physical security by nationwide overnight   delivery service to:     c/o
Prudential Capital Group   Three Gateway Center, 18th Floor   100 Mulberry
Street   Newark, NJ 07102   Attention: Philip Corsello, Esq.   (6) Tax
Identification No.: 00544574


4

--------------------------------------------------------------------------------




    Aggregate       Principal       Amount of       Notes Note     to be
Purchased Denomination(s)    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

       GIBRALTAR LIFE INSURANCE CO., LTD. $30,000,000 $30,000,000     Pro Rata
Share of Structuring Fee: $6,000.00    


(1) All principal, interest and Yield-Maintenance Amount   payments on account
of Notes held by such purchaser   shall be made by wire transfer of immediately
  available funds for credit to:     JPMorgan Chase Bank   New York, NY   ABA
No.: 021-000-021   Account No.: P86246 (please do not include spaces)   Account
Name: Gibraltar Private     Each such wire transfer shall set forth the name of
the   Company, a reference to “6.84% Senior Notes due   October 25, 2017,
Security No. INV_____, PPN   _____” and the due date and application (as among  
principal, interest and Yield-Maintenance Amount) of   the payment being made.  
(2) All payments, other than principal, interest or Yield-   Maintenance Amount
(e.g., Structuring Fee), on   account of Notes held by such purchaser shall be
made   by wire transfer of immediately available funds for   credit to:    
JPMorgan Chase Bank   New York, NY   ABA No. 021-000-021   Account No. 304199036
  Account Name: Prudential International Insurance   Service   Company     Each
such wire transfer shall set forth the name of the   Company, a reference to
“6.84% Senior Notes due


5

--------------------------------------------------------------------------------




  October 25, 2017, Security No. INV_____, PPN   _____” and the due date and
application (e.g., type of   fee) of the payment being made.   (3) Address for
all notices relating to payments:     The Gibraltar Life Insurance Co., Ltd.  
2-13-10, Nagatacho   Chiyoda-ku, Tokyo 100-8953, Japan   Telephone:
81-3-5501-6680   Facsimile: 81-3-5501-6432   E-mail:
yoshiki.saito@gib-life.co.jp   Attention: Yoshiki Saito, Vice President of  
Investment Operations Team   (4) Address for all other communications and
notices:     Prudential Capital Group   Gateway Center 3, 18th Floor   100
Mulberry Street   Newark, NJ 07102   Attention: Albert Trank, Managing Director
  Telephone: (973) 802-8608   Facsimile:   (973) 367-3234   E-mail:
albert.trank@prudential.com   (5) Address for Delivery of Notes:     Send
physical security by nationwide overnight   delivery service to:   c/o
Prudential Capital Group   Three Gateway Center, 18th Floor   100 Mulberry
Street   Newark, NJ 07102   Attention: Philip Corsello, Esq.   (6) Tax
Identification No.: 98-0408643


6

--------------------------------------------------------------------------------




    Aggregate       Principal       Amount of       Notes Note     to be
Purchased Denomination(s)    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

      SECURITY BENEFIT LIFE INSURANCE $4,000,000 $4,000,000   COMPANY, INC.    
    Notes/Certificates to be registered in the name of:       UMBTRU&CO        
Pro Rata Share of Structuring Fee: $800.00    


(1) All payments on account of Notes held by such   purchaser shall be made by
wire transfer of   immediately available funds for credit to:     UMB Bank N.A.
  ABA No.: 101000695   Account Name: Trust Operations   Account No.: 9870161974
  Reference: Security Benefit Life Ins. Co. Acct.   #126139.1     Each such wire
transfer shall set forth the name of the   Company, a reference to “6.84% Senior
Notes due   October 25, 2017, PPN ____” and the due date and   application (as
among principal, interest and Yield-   Maintenance Amount) of the payment being
made.   (2) All notices of payments and written confirmations of   such wire
transfers:     UMB Bank   928 Grand Blvd., 10th Floor   Kansas City, MO 64106  
Attention: Mike Ortiz   (3) Address for all other communications and notices:  
  Prudential Private Placement Investors, L.P.   Gateway Center 3, 18th Floor  
100 Mulberry Street


7

--------------------------------------------------------------------------------




  Newark, NJ 07102   Attention: Albert Trank, Managing Director   Telephone:
(973) 802-8608   Facsimile:   (973) 367-3234

 

 

8

--------------------------------------------------------------------------------




(4) Address for Delivery of Notes:     (a) Send physical security by nationwide
overnight   delivery service to:       Bingham McCutchen LLP     One State
Street     Hartford, CT 06103     Attention: Nicole M. Pappa     Phone:
860-240-2834     (b) Send copy by nationwide overnight delivery   service to:  
    Prudential Capital Group     Three Gateway Center, 18th Floor     100
Mulberry Street     Newark, NJ 07102 Attention: Philip Corsello, Esq.     (5)
Tax Identification No.: 43-6295832


9

--------------------------------------------------------------------------------




EXHIBIT A

THIS NOTE WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER
SECTION 5 OF THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, AND THIS NOTE
MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM AND FROM ANY APPLICABLE STATE
SECURITIES LAWS.

[FORM OF NOTE]

ALBANY INTERNATIONAL CORP.

SENIOR NOTE DUE OCTOBER 25, 2017

No. R-__ [Date] $________ PPN:__________

     FOR VALUE RECEIVED, the undersigned, ALBANY INTERNATIONAL CORP., a
corporation organized and existing under the laws of the State of Delaware
(herein the “Company”), hereby promises to pay to _____________________________,
or registered assigns, the principal sum of ______________________________
DOLLARS on October 25, 2017, with (a) interest (computed on the basis of a
360-day year--30-day month) on the unpaid balance thereof at the rate (the “Base
Rate”) of (i) 5.34% per annum from the date hereof through and including
February 9, 2010 and (ii) 6.84% per annum from and including February 10, 2010,
payable quarterly on the 25th day of January, April, July and October in each
year, commencing with the January 25th, next succeeding the date hereof, until
the principal hereof shall have become due and payable, (b) in addition to
interest at the Base Rate, when applicable, the amount of additional interest
payable to the holder of this Note pursuant to Section 10 of that certain Third
Amendment to Note Agreement and Amendment to Notes dated December 16, 2008 among
the Company, the Guarantors and Purchasers (as defined therein) and (c) interest
(computed on the basis of a 360-day year--30-day month) on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of interest
(including additional interest payable pursuant to clause (b)) and any overdue
payment of any Yield-Maintenance Amount, payable quarterly as aforesaid (or, at
the option of the registered holder hereof, on demand), at a rate per annum from
time to time equal to 8.84%.

     Unless otherwise defined herein capitalized terms have the meaning ascribed
to them in the Note Agreement and Guaranty referred to below.

     Payments of principal of, interest on and any Yield-Maintenance Amount
payable with respect to this Note are to be made at the main office of the Bank
of New York in New York City

--------------------------------------------------------------------------------




or at such other place as the holder hereof shall designate to the Company in
writing, in lawful money of the United States of America.

     This Note is one of a series of Senior Notes (herein called the “Notes”)
issued pursuant to a Note Agreement and Guaranty, dated as of October 25, 2005
(as amended, supplemented, waiver or otherwise modified from time to time,
herein called the “Agreement”), among the Company, the Guarantors party thereto
and the original purchasers of the Notes named in the Purchaser Schedule
attached thereto and is entitled to the benefits thereof.

     This Note is a registered Note and, as provided in the Agreement, upon
surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company shall not be affected by any notice to the contrary.

     The Company agrees to make required prepayments of principal on the dates
and in the amounts specified in the Agreement. This Note is also subject to
optional prepayment, in whole or from time to time in part, on the terms
specified in the Agreement.

     In case an Event of Default, as defined in the Agreement, shall occur and
be continuing, the principal of this Note may be declared or otherwise become
due and payable in the manner and with the effect provided in the Agreement.

     This Note is intended to be performed in the State of New York and shall be
construed and enforced in accordance with the internal law of such State.

    ALBANY INTERNATIONAL CORP.       By: ___________________________________    
  Name:   Title:


2

--------------------------------------------------------------------------------




EXHIBIT B

[FORM OF GUARANTOR JOINDER AGREEMENT]

GUARANTOR JOINDER AGREEMENT, dated as of ___________________, ______, made by
[Name and Jurisdiction of New Guarantor] (the “New Guarantor”), in favor of THE
PRUDENTIAL INSURANCE COMPANY OF AMERICA and the other Purchasers party to, and
holders and Transferees of Notes issued pursuant to, the Note Agreement referred
to below (collectively with their respective successors and assigns, the
“Holders”). All capitalized terms used herein and not otherwise defined shall
have the respective meanings ascribed thereto in the Note Agreement referred to
below.

          WHEREAS, Albany International Corp., a Delaware corporation (the
“Company”), and certain Guarantors described therein on the one hand, and the
Holders, on the other hand, are parties to that certain Note Agreement and
Guaranty, dated as of October __, 2005 (herein, as amended, supplemented and
modified from time to time, called the “Note Agreement”);

          WHEREAS, pursuant to Paragraph 5M of the Note Agreement, the Company
covenants that the Guaranty Requirement shall be satisfied at all times by,
inter alia, executing and delivering to the Holders a Guarantor Joinder
Agreement

          WHEREAS, the New Guarantor is a member of an affiliated group of
companies that includes the Company and Guarantors under the Note Agreement; the
proceeds of the issue and sale of Notes under the Note Agreement will in part
benefit the Company and Guarantors (including the New Guarantor) in the
operation of their respective businesses; and the Company and Guarantors
(including the New Guarantor) are engaged in related businesses, and the Company
and each such Guarantor (including the New Guarantor) derived and will derive
substantial direct and indirect benefits from the issue and sale of Notes under
the Note Agreement; and

          WHEREAS, the New Guarantor has agreed to execute this Guarantor
Joinder Agreement to become a party to, and Guarantor under, the AI Guaranty
Agreement;

     NOW, THEREFORE, IT IS AGREED:

1. Note Agreement. By executing and delivering this Guarantor Joinder Agreement,
the New Guarantor, as provided in the Note Agreement, hereby becomes a party to
the AI Guaranty Agreement as a Guarantor thereunder with the same force and
effect as if originally named therein as a Guarantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder and under the AI Guaranty Agreement. The
New Guarantor hereby represents and warrants that each of the representations
and warranties of the Guarantors contained in Paragraph 8 of the Note Agreement
is true and correct with respect to such New Guarantor on and as of the date
hereof (after giving effect to this Guarantor Joinder Agreement) as if made on
and as of such date.

--------------------------------------------------------------------------------




2. GOVERNING LAW. THIS GUARANTOR JOINDER AGREEMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY,
THE INTERNAL LAW OF THE STATE OF NEW YORK.

     IN WITNESS WHEREOF, the undersigned has caused this Guarantor Joinder
Agreement to be duly executed and delivered to the Holders as of the date first
above written.

  [NAME OF NEW GUARANTOR]         By:        

--------------------------------------------------------------------------------

    Name:     Title:


2

--------------------------------------------------------------------------------




EXHIBIT C-1

[FORM OF OPINION OF COMPANY’S
AND GUARANTORS’ SPECIAL COUNSEL]

[Letterhead of ________________]

[Date of Closing]

[Names and addresses
of Purchasers]

Ladies and Gentlemen:

     We have acted as counsel for Albany International Corp., a Delaware
corporation (the “Company”) and [List of Guarantors] (collectively, the
“Guarantors;” and together with the Company hereinafter referred to as the “AI
Parties”)) in connection with the Note Agreement and Guaranty, dated as of
October __, 2005, among the Company, the Guarantors party thereto and you (the
“Note Agreement”), pursuant to which the Company has have issued to you today
its 5.34% Senior Notes due October __, 2017 in the aggregate principal amount of
$150,000,000. Capitalized terms used and not otherwise defined herein shall have
the respective meanings specified in the Note Agreement. This letter is being
delivered to you in satisfaction of the condition set forth in Paragraph
[3A(ii)] of the Note Agreement and with the understanding that you are
purchasing the Notes in reliance on the opinions expressed herein.

     In this connection, we have examined such certificates of public officials,
certificates of officers of the AI Parties and copies certified to our
satisfaction of corporate documents and records of the AI Parties and of other
papers, and have made such other investigations, as we have deemed relevant and
necessary as a basis for our opinion hereinafter set forth. We have relied upon
such certificates of public officials and of officers of the AI Parties with
respect to the accuracy of material factual matters contained therein which were
not independently established. With respect to the opinion expressed in
paragraph 3 below, we have also relied upon the representation made by each of
you in Paragraph 9A of the Note Agreement.

     Based on the foregoing, it is our opinion that:

     1. The Note Agreement constitutes valid obligations of the AI Parties,
legally binding upon and enforceable against the AI Parties in accordance with
its respective terms, except as such enforceability may be limited by (a)
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and (b) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

--------------------------------------------------------------------------------




     2. The Notes are valid obligations of the Company, legally binding upon and
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and (b) general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).

     3. It is not necessary in connection with the offering, issuance, sale and
delivery of the Notes under the circumstances contemplated by the Note Agreement
to register the Notes under the Securities Act or to qualify an indenture in
respect of the Notes under the Trust Indenture Act of 1939, as amended.

     4. The extension, arranging and obtaining of the credit represented by the
Notes do not result in any violation of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

     5. The offering, issuance and the sale of the Notes to the Purchasers
pursuant to the Note Agreement do not, and the performance by each AI Party of
its respective obligations in the Note Agreement will not, require any consent,
approval, authorization, registration or qualification of or with any
governmental authority of the United States of America or the States of New York
or Delaware [Other jurisdictions of organization] that in our experience would
be normally applicable to general business entities with respect to such
offering, issuance, sale and performance pursuant to any applicable law
(including any securities or Blue Sky law), statute, rule or regulation, order,
judgment or decree to which the AI Parties or any of their Subsidiaries is a
party or otherwise subject.

                                       Very truly yours,

C-2

--------------------------------------------------------------------------------




EXHIBIT C-2

[FORM OF OPINION OF COMPANY’S

AND GUARANTORS’ IN-HOUSE COUNSEL]

[Letterhead of ________________]

[Date of Closing]

[Names and addresses
of Purchasers]

Ladies and Gentlemen:

     We have acted as counsel for Albany International Corp., a Delaware
corporation (the “Company”) and [List of Guarantors] (collectively, the
“Guarantors;” and together with the Company hereinafter referred to as the “AI
Parties”)) in connection with the Note Agreement and Guaranty, dated as of
October __, 2005, among the Company, the Guarantors party thereto and you (the
“Note Agreement”), pursuant to which the Company has have issued to you today
its 5.34% Senior Notes due October __, 2017 in the aggregate principal amount of
$150,000,000. Capitalized terms used and not otherwise defined herein shall have
the respective meanings specified in the Note Agreement. This letter is being
delivered to you in satisfaction of the condition set forth in Paragraph
[3A(ii)] of the Note Agreement and with the understanding that you are
purchasing the Notes in reliance on the opinions expressed herein.

     In this connection, we have examined such certificates of public officials,
certificates of officers of the AI Parties and copies certified to our
satisfaction of corporate documents and records of the AI Parties and of other
papers, and have made such other investigations, as we have deemed relevant and
necessary as a basis for our opinion hereinafter set forth. We have relied upon
such certificates of public officials and of officers of the AI Parties with
respect to the accuracy of material factual matters contained therein which were
not independently established. With respect to the opinion expressed in
paragraph 3 below, we have also relied upon the representation made by each of
you in Paragraph 9A of the Note Agreement.

     Based on the foregoing, it is our opinion that:

     1. Each AI Parties is a corporation duly organized and validly existing in
good standing under the laws of the State of its incorporation.

     2. The Note Agreement has been duly authorized by all requisite corporate
action and duly executed and delivered by authorized officers of the AI Parties.

C-3

--------------------------------------------------------------------------------




     3. The Notes have been duly authorized by all requisite corporate action
and duly executed and delivered by authorized officers of the Company.

     4. The execution and delivery of the Note Agreement and the Notes, the
offering, issuance and the sale of the Notes and fulfillment of an compliance
with the respective provisions of the Note Agreement and the Notes will not (a)
conflict with, result in a breach of or constitute a default under (i) the
organizational documents or by-laws of any AI Party or, to the best of my
knowledge, the provisions of any material agreement or material instrument to
which any AI Party is a party or by which any of them or any of their respective
assets is or may be bound, or (ii) to my knowledge, any order or decree of any
court or government agency or instrumentality, or (b) to my knowledge, result in
the creation of an imposition of any Lien upon, or with respect to, any property
or assets now owned by any AI Party.

                                       Very truly yours,

C-4

--------------------------------------------------------------------------------




EXHIBIT D

[FORM OF INDEMNIFICATION, SUBROGATION
AND CONTRIBUTION AGREEMENT]

INDEMNITY, SUBROGATION AND CONTRIBUTION AGREEMENT dated as of October __, 2005,
among ALBANY INTERNATIONAL CORP., a Delaware corporation (the “Company”), each
Subsidiary of the Company listed on Schedule I hereto or becoming a party hereto
as provided in Section 12 (the “Subsidiary Guarantors”) and each Purchaser party
to the Note Agreement referred to below (together with their successors and
assigns, the “Purchasers”).

     Reference is made to the Note Agreement and Guaranty, dated as of October
__, 2005, among the Company, the Subsidiary Guarantors and the original
Purchasers named in the Purchaser Schedule attached thereto (as the same may be
amended, modified and supplemented from time to time, the “Note Agreement”).
Capitalized terms used herein and not otherwise defined herein have the meanings
specified in the Note Agreement.

     The Company has agreed to sell the Notes to each original Purchaser and,
subject to the terms and conditions in the Note Agreement, each Purchaser has
agreed to purchase its portion of the Notes from the Company. The Guarantors
have guaranteed the Notes and other Guarantied Obligations under the Note
Agreement and other Transaction Documents pursuant to the AI Guaranty Agreement.
The obligations of the original Purchasers to purchase the Notes is conditioned
on, among other things, the execution and delivery by the Company and the
Guarantors of an agreement in the form hereof.

     Accordingly, the Company, each Guarantor and each Purchaser agree as
follows:

     SECTION 1. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3 below), the Company agrees that in the event a payment
shall be made by any Guarantor under the AI Guaranty Agreement, the Company
shall indemnify such Guarantor for the full amount of such payment, and the
Company shall be subrogated to the rights of the Guarantor to whom such payment
shall have been made to the extent of such payment.

     SECTION 2. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 3 below) that, in the event a payment
shall be made by any other Guarantor under the AI Guaranty Agreement and such
other Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified
by the Company, as provided in Section 1 above, each Contributing Guarantor
shall

--------------------------------------------------------------------------------




indemnify the Claiming Guarantor in an amount equal to the amount of such
payment multiplied by a fraction of which the numerator shall be the net worth
of the Contributing Guarantor on the date hereof or on the date on which
enforcement is being sought, whichever is greater, and the denominator shall be
the aggregate net worth of all the Guarantors on the date hereof (or, in the
case of any Guarantor becoming a party hereto pursuant to Section 12 below, the
date of the Supplement hereto executed and delivered by such Guarantor) or on
the date on which enforcement is being sought, whichever is greater; provided
that, notwithstanding the foregoing, any Guarantor that is a Foreign Subsidiary
shall indemnify the Claiming Guarantor only to the extent that the Claiming
Guarantor made a payment with respect to an obligation of a direct or indirect
subsidiary of such Foreign Subsidiary (and such Foreign Subsidiary shall not
have any liability whatsoever with respect to any payment made by a Claiming
Guarantor which is either the Company or any Domestic Subsidiary). Any
Contributing Guarantor making any payment to a Claiming Guarantor pursuant to
this Section shall be subrogated to the rights of such Claiming Guarantor under
Section 1 above to the extent of such payment.

     SECTION 3. Subordination. Notwithstanding any provision of this Agreement
to the contrary, effective upon any payment made by a Guarantor under the AI
Guaranty, all rights of the Guarantors under Sections 1 and 2 hereof in relation
to such payment, and all other rights of indemnity, contribution or subrogation
under applicable law or otherwise relating thereto shall become fully
subordinated to the indefeasible payment in full in cash of the Guarantied
Obligations; provided however, that, such subordination shall only arise and
apply while an Event of Default is continuing; and provided further, that, to
the extent such rights are also governed by provisions under the “Subsidiary
Guarantee Agreement” or “Indemnity, Subrogation and Contribution Agreement”
(each, used in this paragraph as defined in the Revolving Credit Agreement),
they shall be deemed to be excluded from this first sentence of this Section 3
to the extent necessary to avoid characterization of this clause as a prohibited
Lien under the terms of the Revolving Credit Agreement (but only to the extent
not otherwise permitted thereunder). No failure on the part of the Company or
any Guarantor to make the payments required by Sections 1 and 2 hereof (or any
other payments required under applicable law or otherwise) shall in any respect
limit the obligations and liabilities of any Guarantor with respect to its
obligations under the AI Guaranty Agreement, and each Guarantor shall remain
liable for the full amount of the obligations of such Guarantor under the AI
Guaranty Agreement.

     SECTION 4. Termination. This Agreement (a) shall, subject to clause (b)
below, terminate when all the Guarantied Obligations have been indefeasibly paid
in full in cash and (b) shall continue to be effective or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any Guarantied
Obligation is rescinded or must otherwise be restored by any Purchaser or any
Guarantor upon the bankruptcy or reorganization of the Company, any Guarantor or
otherwise. Notwithstanding the foregoing, at the time any Guarantor is released
from its obligations under the AI Guaranty Agreement in accordance with such AI
Guaranty Agreement and the Note

2

--------------------------------------------------------------------------------




Agreement, such Guarantor will cease to have any rights or obligations under
this Agreement.

     SECTION 5. GOVERNING LAW. THIS AGREEEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

     SECTION 6. Waivers: Amendment. (a) No failure or delay of any Purchaser in
exercising any right or power hereunder or under any other Transaction Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. All rights and remedies hereunder are
cumulative and are not exclusive of any rights or remedies otherwise provided by
law. No waiver of any provision of this Agreement or consent to any departure by
any party hereto therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose of which
given.

     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Required Holders, the Company and the Guarantors with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with the Note Agreement.

     SECTION 7. Notices. All communications and notices hereunder shall be in
writing and given as provided in the Note Agreement and addressed as specified
therein.

     SECTION 8. Binding Agreement; Assignments. Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the successors and assigns of such party permitted hereby; and all covenants,
promises and agreements by or on behalf of the parties that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns. None of the Company or the Guarantors may assign or
otherwise transfer any of its rights or obligations hereunder or any interest
herein (except in connection with any transaction permitted by the Note
Agreement), and any such attempted assignment or transfer shall be null and
void.

     SECTION 9. Survival of Agreement; Severability. (a) All covenants and
agreements made by the Company and each Guarantor herein and in the certificates
or other instruments prepared or delivered in connection with this Agreement
shall be considered to have been relied upon by the Purchasers and each other
Guarantor and shall survive the execution and delivery of this Agreement, and
the purchase and sale of the Notes, and shall continue in full force and effect
as long as the principal of or any accrued

3

--------------------------------------------------------------------------------




interest on any Notes or any fee or any other amount payable under the Note
Agreement, this Agreement or any other Transaction Document is outstanding and
unpaid.

     (b) In the event that any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

     SECTION 10. Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which taken together shall
constitute a single contract. This Agreement shall become effective with respect
to any Guarantor when a counterpart hereof bearing the signature of such
Guarantor shall have been delivered to the Required Holders and a counterpart
hereof shall have been executed by the Required Holders and the Company. This
Agreement shall become effective with respect to the Company upon effectiveness
of the Note Agreement. Delivery of an executed signature page to this Agreement
by facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

     SECTION 11. Rules of Interpretation. The rules of interpretation specified
in paragraphs 11A, 11B and 11C of the Note Agreement shall be applicable to this
Agreement.

     SECTION 12. Additional Guarantors. Pursuant to Paragraph 5M of the Note
Agreement, certain additional Subsidiaries may be required under the terms of
the Note Agreement from time to time to enter into this Agreement as Guarantors.
Upon execution and delivery by the Required Holders and a Subsidiary of an
instrument in the form of Annex I hereto, such Subsidiary shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of such instrument shall not
require the consent of the Company or any Guarantor hereunder. The rights and
obligations of the Company and each Guarantor hereunder shall remain in full
force and effect notwithstanding the addition of any new Guarantor as a party to
this Agreement.

     SECTION 13. Jurisdiction; Consent to Service of Process. (a) Each Guarantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the Supreme Court of the State of New York and
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment,

4

--------------------------------------------------------------------------------




and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Purchaser may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Transaction Document against any Guarantor or its properties in the
courts of any jurisdiction.

     (b) Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (a) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of any inconvenient
forum to the maintenance of such action or proceeding in any such court.

     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 7 hereof. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted to law.

     SECTION 14. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF,
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized officers as of the date first appearing above.

5

--------------------------------------------------------------------------------




  ALBANY INTERNATIONAL CORP.   By:      

--------------------------------------------------------------------------------

Title:         ALBANY INTERNATIONAL HOLDINGS   TWO, INC.         By:      

--------------------------------------------------------------------------------

Title:         ALBANY INTERNATIONAL   TECHNIWEAVE, INC.         By:      

--------------------------------------------------------------------------------

Title:         ALBANY INTERNATIONAL RESEARCH   CO.         By:      

--------------------------------------------------------------------------------

Title:         GESCHMAY CORP.         By:      

--------------------------------------------------------------------------------

Title:         BRANDON DRYING FABRICS, INC.         By:      

--------------------------------------------------------------------------------

Title:         GESCHMAY WELT FELTS, INC.         By:      

--------------------------------------------------------------------------------

Title:         GESCHMAY FORMING FABRICS CORP.         By:      

--------------------------------------------------------------------------------

Title:

6

--------------------------------------------------------------------------------




  THE PRUDENTIAL INSURANCE       COMPANY OF AMERICA   By:      

--------------------------------------------------------------------------------

Vice President


7

--------------------------------------------------------------------------------




  THE PRUDENTIAL LIFE INSURANCE      COMPANY, LTD.   By: Prudential Investment
Management     (Japan), Inc., as Investment     Manager     By: Prudential
Investment       Management, Inc.,       as Sub-Adviser             By:        

--------------------------------------------------------------------------------

Vice President           GIBRALTAR LIFE INSURANCE CO.,   LTD.   By: Prudential
Investment Management   (Japan), Inc., as Investment Manager     By: Prudential
Investment       Management, Inc.,       as Sub-Adviser             By:    

--------------------------------------------------------------------------------

Vice President             SECURITY BENEFIT LIFE INSURANCE      COMPANY, INC.  
By: Prudential Private Placement     Investors, L.P. (as Investment Advisor)  
By: Prudential Private Placement   Investors, Inc. (as its General Partner)    
        By:    

--------------------------------------------------------------------------------

Vice President


8

--------------------------------------------------------------------------------




SCHEDULE I
TO EXHIBIT D - INDEMNITY,
SUBROGATION
AND CONTRIBUTION AGREEMENT

       SUBSIDIARY GUARANTORS

Albany International Holdings Two, Inc.
Albany International Techniweave, Inc.
Albany International Research Co.
Geschmay Corp.
Brandon Drying Fabrics, Inc.
Geschmay Welt Felts, Inc.
Geschmay Forming Fabrics Corp.

--------------------------------------------------------------------------------




ANNEX I TO
EXHIBIT D - INDEMNITY, SUBROGATION
AND CONTRIBUTION AGREEMENT

     SUPPLEMENT NO. [ ] dated as of [ ], 200[ ] to the INDEMNITY, SUBROGATION
AND CONTRIBUTION AGREEMENT dated as of October __, 2005 (as the same may be
amended, supplemented or otherwise modified from time to time, the “Indemnity,
Subrogation and Contribution Agreement”), among ALBANY INTERNATIONAL CORP., a
Delaware corporation (the “Company”), each Subsidiary of the Company listed on
Schedule I thereto or becoming a party thereto as provided in Section 12 thereof
(the “Subsidiary Guarantors”) and each Purchaser party to the Note Agreement
referred to below (together with their successors and assigns the “Purchasers”).

     Reference is made to Note Agreement and Guaranty, dated as of October __,
2005, among the Company, the Guarantors party thereto and the original
Purchasers named in the Purchaser Schedule attached thereto (as the same may be
amended, modified and supplemented from time to time, the (“Note Agreement”).
Capitalized terms used herein and not otherwise defined herein have the
respective meanings specified in the Note Agreement and the Indemnity,
Subrogation and Contribution Agreement.

     The Company, the Guarantors and the Purchasers have entered into the
Indemnity, Subrogation and Contribution Agreement in order to induce the
original Purchasers to purchase the Notes. Pursuant to paragraph 5M of the Note
Agreement, certain additional Subsidiaries may be required under the terms of
the Note Agreement from time to time to enter into the Indemnity, Subrogation
and Contribution Agreement as Guarantors. Section 12 of the Indemnity,
Subrogation and Contribution Agreement provides that additional Subsidiaries may
become Guarantors under the Indemnity, Subrogation and Contribution by execution
and delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary of the Company (the “New Guarantor”) is executing this Supplement in
accordance with the requirements of the Note Agreement to become a Guarantor
under the Indemnity, Subrogation and Contribution Agreement as consideration for
the prior purchase and sale of the Notes previously issued.

     Accordingly, the Required Holders and the New Guarantor agree as follows:

     SECTION 1. In accordance with Section 12 of the Indemnity, Subrogation and
Contribution Agreement, the New Guarantor by its signature below becomes a
Guarantor under the Indemnity, Subrogation and Contribution Agreement with the
same force and effect as if originally named therein as a Guarantor and the New
Guarantor hereby agrees to all the terms and provisions of the Indemnity,
Subrogation and Contribution Agreement applicable to it as a Guarantor
thereunder. Each reference to a “Guarantor” in the Indemnity, Subrogation and
Contribution Agreement shall be deemed to include the New Guarantor. The
Indemnity, Subrogation and Contribution Agreement is hereby incorporated herein
by reference.

     SECTION 2. The New Guarantor represents and warrants to the Required
Holders and the other beneficiaries of the AI Guaranty Agreement that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,

1

--------------------------------------------------------------------------------




reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

     SECTION 3. This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Required
Holders shall have received a counterpart of this Supplement that bears the
signature of the New Guarantor and the Required Holders have executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.

     SECTION 4. Except as expressly supplemented hereby, the Indemnity,
Subrogation and Contribution Agreement shall remain in full force and effect.

     SECTION 5. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

     SECTION 6. In the event that any one or more of the provisions contained in
this Supplement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and in the Indemnity, Subrogation and Contribution Agreement shall not in
any way be affected or impaired thereby (it being understood that the invalidity
of a particular provision in a particular jurisdiction shall not in and of
itself affect the validity of such provision in any other jurisdiction). The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

     SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 7 of the Indemnity, Subrogation and Contribution
Agreement.

     SECTION 8. The New Guarantor agrees to reimburse the Required Holders for
their out-of-pocket expenses in connection with this Supplement, including the
fees, other charges and disbursements of counsel for the Required Holders.

     IN WITNESS WHEREOF, the New Guarantor and the Required Holders have duly
executed this Supplement to the Indemnity, Subrogation and Contribution
Agreement as of the day and year first above written.

  [NAME OF NEW GUARANTOR]               By:      

--------------------------------------------------------------------------------

Name:     Title:      


2

--------------------------------------------------------------------------------




      [REQUIRED HOLDERS]   By:      

--------------------------------------------------------------------------------

Name:     Title:


3

--------------------------------------------------------------------------------




Schedule 6.04

SCHEDULE 1A

Albany International Holdings Two, Inc.
Albany International Techniweave, Inc.
Albany International Research Co.
Geschmay Corp.
Brandon Drying Fabrics, Inc.
Geschmay Wet Felts, Inc.
Geschmay Forming Fabrics Corp.

1

--------------------------------------------------------------------------------




SCHEDULE 6A

Existing Subsidiary Indebtedness

    Amount     (US$) 1    

--------------------------------------------------------------------------------

Amounts outstanding under the Revolving Credit Facility     which are owed by
various Subsidiaries from time     to time     Albany International Engineered
Textiles (Hangzhou) Co., Ltd.     Short and Medium-Term Borrowings from Local
Banks $15,000,000   Albany International (China) Co., Ltd.     Short and
Medium-Term Borrowings from Local Banks $1,000,000   Albany Door Systems Europe
    Short and Medium-Term Borrowings from Local Banks $24,000   Albany
International Pty. Ltd.     Short and Medium-Term Borrowings from Local Banks
$27,000   Albany International Tecidos Tecnicos Ltda.     Short and Medium-Term
Borrowings from Local Banks $744,000   Albany Engineered Composites, Inc.      
Short and Medium-Term Borrowings from Local Banks $170,000


--------------------------------------------------------------------------------

1 Dollar amounts are converted from local currencies.

2

--------------------------------------------------------------------------------




SCHEDULE 6B

Existing Liens

Albany International Canada Corp.

Cash deposits of CAD$275,000 (approximately US$269,000) restricted for potential
credit card liabilities.

Albany International Pty. Ltd.

Cash deposits of AUD50,000 (approximately US$35,000) restricted to support
certain letters of credit.

3

--------------------------------------------------------------------------------




SCHEDULE 6D

Certain Transactions with Affiliates

Beier Albany & Co. (“Beier Albany”)

The Company has a 50% interest in Beier Albany, a South African business
enterprise in the Company’s core business of paper machine clothing and
industrial fabrics. This enterprise was originally organized in 1978 as a
partnership, and is now conducted through Beier Albany with 50/50 ownership. The
Company’s decision to conduct business in South Africa in this way arose due to
the advantages of having an established local business with experience operating
in South Africa. The Company and its other Subsidiaries engage in intercompany
sales and other transactions with Beier Albany to the same extent as they would
any wholly-owned Subsidiary. The other 50% interest is owned by an entity owned
by members of the Beier family who, apart from their ownership of this interest,
are not, to the Company’s knowledge, Affiliates of the Company.

Spectra Systems Corporation (“SSC”)

The Company made an investment of approximately $4 million in 1997 in SSC, which
is engaged in the development of textiles using dispersed laser technology. At
the same time, the Company entered into an exclusive supply arrangement pursuant
to which SSC is obligated to purchase all of its monofilament or textile
products from the Company, and to pay certain royalties to the Company on sales
of SSC products that incorporate materials supplied by the Company. SSC also
granted to the Company an exclusive license to use SSC products in paper machine
clothing and related products. In addition, the Company’s Subsidiary, Albany
International Research Co., has provided research and technical support to SSC.
The remaining interests of SSC are not, to the Company’s knowledge, held by
Affiliates of the Company. As of December 31, 2009, the Company was no longer
engaged in any commercial or other business activities with SSC. Any future
dealings with SCC (which are not anticipated) would be at arm’s length.

Nevo Cloth Ltd. (“Nevo Cloth”)

Albany Nordiskafilt AB (“Albany Nordiskafilt”), the Company’s principal Swedish
Subsidiary, established Nevo Cloth as a 50/50 equity joint venture with a local
Russian partner to gain a manufacturing presence in Russia in the Company’s core
paper machine clothing business. Albany Nordiskafilt supplies paper machine
clothing and related products to Nevo Cloth for resale to customers in Russia.
The other shareholder of Nevo Cloth is not, to the Company’s knowledge, an
Affiliate of the Company.

4

--------------------------------------------------------------------------------




Loading Bay Specialists Limited (“Loading Bay”)



The Company made an investment of approximately US$2,025,000 to acquire a 49.9%
interest in Loading Bay, a distributor of high-performance industrial doors in
England, where the Company’s door products did not have the same level of
penetration as in other European markets. The Company sells high-performance
doors and related products to Loading Bay for resale in the U.K. The other
shareholder of Loading Bay is not, to the Company’s knowledge, an Affiliate of
the Company.

5

--------------------------------------------------------------------------------




Schedule 3.06

SCHEDULE 6G

     Existing Investments
     Albany International Corp. and Subsidiaries

Beier Albany & Co. Ltd. 50% ownership of ordinary shares   Spectra Systems
Corporation (Delaware) 1,777,778 shares Series C Preferred, $0.01 par value
(<20%)   Loading Bay Specialists Limited (England and Wales) 4,999 ordinary
shares   Nevo Cloth Ltd. (Russia) 50% equity ownership   Ichikawa Ltd. (Japan)
300,000 shares Common Stock (approx. 1.0%)   Parco Scientifico Technlogico di
Venezia s.c.a.r.l. 176 quotas valued at ITL 17,600,000 (approx. US$ 9,800)  

Albany International AB1

Surety Bond, dated May 25, 1994, by Albany International Corp. for the benefit
of Forsakringsbolaget Pensionsgaranti, securing the obligations of Albany
International AB under certain insurance policies relating to the pension
obligations of Albany International AB to employees in Sweden (approximately
228,000,000 Swedish kroner)

 

Wurttembergische Filztuchfabrik D. Geschmay GmbH

Guaranty by Albany International Corp. in favor of GEFA leasing of borrowings by
Wurttembergische Filztuchfabrik D. Geschmay GmbH of Euro 1,120,000 (approx.
US$1,400,000)

 

Albany International Pty., Ltd.

Guaranty by Albany International Corp. in favor of National Bank of Australia
for an Enterprise Bargaining Agreement with Albany International Pty., Ltd. for
AUD793,000 (approx. US$690,000)

 

Albany International Canada Corp.

Guaranty by Albany International Corp. in favor of Macquerie Equipment for
equipment leases with Albany International Canada Corp. for US $175,000

 

Albany International Europe GmbH

Guaranty by Albany International Corp. in favor of UBS for credit cards with
Albany International Europe GmbH for Euro 116,000 (approx. US$143,000)

 

Various European entities

Guaranty by Albany International Corp. in favor of JPMorgan for credit cards in
various countries in Europe for US$500,000


--------------------------------------------------------------------------------

1 Wholly-owned subsidiary of Albany International Corp.

1

--------------------------------------------------------------------------------




Schedule 3.06

ii.      Subsidiaries

        Country of   Jurisdiction of Affiliate

--------------------------------------------------------------------------------

  Direct Subsidiary of

--------------------------------------------------------------------------------

  Incorporation

--------------------------------------------------------------------------------

  Incorporation

--------------------------------------------------------------------------------

  47 Albany Troy Road Corporation     Albany International    United States    
New York - Namesaver   Corp.         AIC Sales Corporation -   Albany
International   United States   New York Namesaver   Corp.         AI
(Switzerland) GmbH   Albany International   Switzerland   Switzerland    
Holding (Switzerland)             AG         AKTOR Industrietore GmbH   Albany
Door Systems   Germany   Germany     GmbH         Albany Door Systems A/S  
Albany Door Systems   Denmark   Denmark     GmbH         Albany Door Systems AB
  Albany International   Sweden   Norrkoping,     Holding AB       Sweden Albany
Door Systems AG   Albany Door Systems AB   Switzerland   Zurich,            
Switzerland Albany Door Systems B.V.   Albany Door Systems AB   Netherlands  
Dieren,             Netherlands Albany Door Systems GmbH   Albany International
BV   Germany   Germany Albany Door Systems GmbH   Albany Door Systems AB  
Austria   Sierning, (Austria)   Albany Door Systems AB   New Zealand   Austria
Albany Door Systems, New           New Zealand Zealand             Albany Door
Systems S.A.S   Albany Door Systems AB   France   Selestat,             France
Albany Door Systems Sp. z.oo   Albany International   Poland   Poland     Corp.
        Albany Dritek Corp. - Inactive   Albany International   United States  
New York     Corp.         Albany Felt Company - Namesaver   Albany
International   United States   New York     Corp.         Albany International
(China) Co.,   Albany International   China   Panyu, Ltd.   Corp.      
Guangdong,             China Albany International AB   Albany International  
Sweden   Halmstad,     Holding AB       Sweden Albany International Asia Pty.
Ltd.   Albany International   Australia   Australian     Holdings Two, Inc.    
  Capital             Territory Albany International B.V.   Albany International
  Netherlands   The Hague,     Holding (Switzerland)       Netherlands     AG  
                    Albany International Canada Corp.   AI (Switzerland) GmbH  
Canada   Nova Scotia Albany International Corp.       United States   Delaware
Albany International de Mexico   Albany International   Mexico   Mexico


2

--------------------------------------------------------------------------------




Schedule 3.06

        Country of   Jurisdiction of Affiliate

--------------------------------------------------------------------------------

  Direct Subsidiary of

--------------------------------------------------------------------------------

  Incorporation

--------------------------------------------------------------------------------

  Incorporation

--------------------------------------------------------------------------------

S.A. de C.V.   Holding S.A de C.V.         Albany International Engineered    
Albany International     China     Hangzhou, Textiles (Hangzhou) Co., Ltd.  
Holding (Switzerland)       China     AG         Albany International Europe  
Albany International   Switzerland   Switzerland GmbH   Holding (Switzerland)  
          AG         Albany International France,   Albany International  
France   Selestat, S.A.S.   Canada Corp.       France Albany International
Germany   Albany International   Germany   Germany Holding GmbH   Holdings Two,
Inc.         Albany International GmbH   Albany International   Germany  
Germany     Germany Holding GmbH         Albany International Holding   Albany
International   Switzerland   Switzerland (Switzerland) AG   Holdings Two, Inc.
        Albany International Holding AB   Albany International   Sweden   Sweden
    Holding (Switzerland)             AG         Albany International Holdings  
Albany International   United States   Delaware Two, Inc.   Corp.         Albany
International Italia S.r.l.   Albany International   Italy   Italy     Holding
(Switzerland)             AG         Albany International Korea, Inc.   Albany
International   Korea   Chungju-shi,     Holdings Two, Inc.       Korea Albany
International Ltd.   Albany International   United   United     Holding
(Switzerland)   Kingdom   Kingdom     AG         Albany International Oy  
Albany International AB   Finland   Helsinki,             Finland Albany
International Pty. Ltd.   Albany International   Australia   Australian    
HoldingsTwo, Inc.       Capital             Territory Albany International
Research Co.   Albany International   United States   Delaware     Corp.        
Albany International S.A. Pty. Ltd.   Albany International AB   South Africa  
Durban Albany Engineered Composites,   Albany International   United States  
New Inc.   Corp.       Hampshire Albany Engineered Composites,   Albany
Engineered   United   United Ltd.   Composites, Inc.   Kingdom   Kingdom Albany
International Tecidos   Albany International   Brazil   Santa Catarina Tecnicos
Ltda.   Canada Corp.         Albany Nordiskafilt Kabushiki   Albany
International AB   Japan   Tokyo Kaisha             Beier Albany and Company  
Albany International   South Africa   South Africa (Proprietary) Limited   Corp.
        Brandon Drying Fabrics, Inc. -   Geschmay Corp.   United States  
Delaware Inactive             Dewa Consulting AB - Namesaver   Albany
International AB   Sweden   Sweden


3

--------------------------------------------------------------------------------




Schedule 3.06

             Country of      Jurisdiction of Affiliate

--------------------------------------------------------------------------------

  Direct Subsidiary of

--------------------------------------------------------------------------------

  Incorporation

--------------------------------------------------------------------------------

  Incorporation

--------------------------------------------------------------------------------

Geschmay Corp.   Albany International   United States   Delaware     Corp.      
  Geschmay Forming Fabrics Corp. -   Geschmay Corp.   United States   Delaware
Inactive             Geschmay Wet Felts, Inc. - Inactive   Geschmay Corp.  
United States   Delaware James Kenyon & Sons Ltd. -   Albany International  
United   United Inactive   Corp.   Kingdom   Kingdom Loading Bay Specialists
Limited   Albany Door Systems   United   Cardiff, UK     GmbH   Kingdom     MDS
Hareketli Kapi Sistemleri   AKTOR Industrietore   Turkey   Turkey Sanayi ve Dis
Tiscaret Ltd. Sti   GmbH         Nordiska Maskinfilt Aktiebolag -   Albany
International AB   Sweden   Sweden Namesaver             Nevo-Cloth Ltd.  
Albany International AB   Russia   St. Petersburg SA Alfadoor NV   Albany Door
Systems AB   Belgium   Belgium Transamerican Manufacturing Inc.   Albany
International   United States   Delaware - Namesaver   Corp.         Transglobal
Enterprises Inc. -   Albany International   United States   Delaware Namesaver  
Corp.         Wurttembergische Filztuchfabrik   Albany International   Germany  
Germany D. Geschmay GmbH   Germany Holding GmbH        


4

--------------------------------------------------------------------------------




Schedule 3.06

SCHEDULE 8C

The discussion of various matters set forth in the Company’s Annual Report on
Form 10-K for the year ended December 31, 2009 (a) in “Item 1A. Risk Factors”
under the heading “The Company is subject to legal proceedings and legal
compliance risks, and has been named as defendant in a large number of suits
relating to the actual or alleged exposure to asbestos-containing products” and
(b) in “Item 3. Legal Proceedings” is hereby incorporated by reference.

5

--------------------------------------------------------------------------------




Schedule 6.04

1

--------------------------------------------------------------------------------




Schedule 3.06

SCHEDULE 8G

1. Revolving Credit Agreement

--------------------------------------------------------------------------------